Exhibit 10.3

 

SUNRISE FACILITIES

LEASE AGREEMENT

 

LEASE AGREEMENT (“Lease Agreement”) entered into effective as of June 18, 2012,
by and between EQUITRANS, L.P., a Pennsylvania limited partnership
(“Equitrans”), and SUNRISE PIPELINE, L.L.C., a Delaware limited liability
company (“Sunrise”).  Equitrans and Sunrise may be referred to herein
individually as “Party” or collectively as “Parties.”  Certain capitalized terms
used are defined in Article I hereof.

 

RECITALS

 

WHEREAS, Equitrans and Sunrise have entered into an Assignment Agreement
(“Assignment Agreement”) effective as of the same date as set forth in the first
paragraph of this Lease Agreement providing for the transfer of certain natural
gas pipeline, compression, and related facilities located or to be located in
Greene County, Pennsylvania and Wetzel County, West Virginia (collectively, and
as further defined in Article I, below, “Sunrise Facilities”);

 

WHEREAS, Sunrise desires to lease the Sunrise Facilities to Equitrans, and
Equitrans desires to lease from Sunrise and operate the Sunrise Facilities on
the terms and subject to the conditions set forth in this Lease Agreement,
commencing upon the Lease Commencement Date (as further defined in Article I,
below) and terminating as set forth herein;

 

WHEREAS, Equitrans and Sunrise agree that Equitrans will operate the Sunrise
Facilities as an integral part of Equitrans’ natural gas transmission system and
will provide natural gas transportation service to existing and potential future
shippers on the Sunrise Facilities consistent with the rates, terms, and
conditions of Equitrans’ existing FERC Gas Tariff (as further defined in
Article I, below, “Tariff”);

 

WHEREAS, the Parties agree that Equitrans or its Designee (as further defined in
Article I, below) shall perform all necessary construction, operation, and
maintenance services for the Sunrise Facilities and Sunrise has agreed to
reimburse Equitrans or its Designee for its costs incurred in connection
therewith during the team of the Lease Agreement and the attached Construction
Management Agreement (as further defined in Article I, below); and

 

WHEREAS, Equitrans has commenced construction of the Sunrise Expansion and, upon
the consummation of the transactions contemplated hereby, Equitrans or its
Designee will continue to construct the Sunrise Facilities on behalf and for the
benefit of Sunrise pursuant to the Construction Management Agreement.

 

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the receipt and sufficiency of which is hereby acknowledged, the
Parties undertake and agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

1.1.                            Definitions.  The following capitalized terms,
whenever used in this Lease Agreement, have the meanings given below

 

(a)                                 “Additional Facilities” has the meaning
assigned to such term in Section 3.3(a)(i), below.

 

(b)                                 “Assignment Agreement” means the agreement
entered into by and between Equitrans, Sunrise, EQT Corporation, ET Blue Grass,
LLC, and EQT Investments Holdings, LLC as of the Effective Date set forth in the
first paragraph of this Lease Agreement and to which this Lease Agreement is
attached as an exhibit.

 

(c)                                  “Base Contract” means any of the long-term,
negotiated rate service agreements for firm transportation service under
Equitrans’ Rate Schedule FTS entered into between Equitrans and nine
(9) customers pursuant to precedent agreements executed following an open season
conducted by Equitrans for capacity on the Sunrise Facilities prior to the
issuance of the Sunrise Certificate.

 

(d)                                 “Base Contract Capacity” means 199,410 Dth
of firm capacity on the Sunrise Facilities that has been sold under the Base
Contracts, which 199,410 Dth of firm capacity includes 118,000 Dth of firm
capacity under the EQT Contract as set forth in Section 1.1(d)(ii), below. 
Notwithstanding the foregoing:

 

(i)

 

to the extent that any portion of the 199,410 Dth of capacity under the Base
Contracts (including, for the EQT Contract, the first 118,000 Dth of firm
capacity under that contract) is turned back to Equitrans or surrendered to
Equitrans due to the termination or expiration of any Base Contract, any such
turned-back or surrendered capacity shall cease to be Base Contract Capacity and
instead shall be considered Incremental Capacity for the purposes of this Lease
Agreement; and

 

 

 

(ii)

 

118,000 Dth of capacity under the EQT Contract, which the Parties agree
represents the proportion of the firm capacity sold under the EQT Contract for
service on the Sunrise Facilities for the purposes of this Lease Agreement,
shall be considered Base Contract Capacity, except as provided in
Section 1.1(d)(i) of this Lease Agreement; and

 

 

 

(iii)

 

to the extent that the EQT Contract provides for firm transportation capacity in
excess of 118,000 Dth, such excess capacity shall be considered as pertaining to
service on the Equitrans Mainline System, disregarded for the purposes of this
Lease Agreement, and treated as neither Base Contract Capacity nor Incremental
Capacity.

 

(e)                                  “Base Rental Payment” has the meaning
assigned to such term in Section 2.3(b)(i), below.

 

2

--------------------------------------------------------------------------------


 

(f)                                   “C-Payment Alternative” has the meaning
assigned to such term in Section 2.3(a), below.

 

(g)                                  “Casualty Event” has the meaning assigned
to such term in Section 4.4, below.

 

(h)                                 “Construction Management Agreement” means
the agreement entered into between Equitrans and Sunrise as of the Effective
Date set forth in the first paragraph of this Lease Agreement and included in
this Lease Agreement as Attachment B.

 

(i)                                     “Dekatherm” or “Dth” means the quantity
of heat energy which is equivalent to 1,000,000 British thermal units.  One
Dekatherm of capacity shall mean the capacity to transport a volume of natural
gas which contains one Dekatherm of energy.

 

(j)                                    “Deferred Income Taxes”  means Equitrans
federal and state income tax rates as reflected in Equitrans currently effective
NGA-jurisdictional rates for service on the Sunrise Facilities multiplied by the
difference between the book and tax accounting procedures for the recognition of
income and expenses associated with the Sunrise Facilities.

 

(k)                                 “Depreciation Expense” has the meaning
assigned to such term in the Section 2.3(c)(i)(A), below.

 

(l)                                     “Depreciation Rate” means Equitrans’
transmission function depreciation rate as reflected in the computation of
Equitrans’ jurisdictional rates for service on the Sunrise Facilities as those
rates are approved by the FERC from time to time.  The initial Depreciation Rate
as approved in the Sunrise Certificate is two and one-half percent (2.5%).

 

(m)                             “Depreciation Reserve Balance” means the total
accumulated balance of depreciation associated with the Sunrise Facilities based
on Equitrans’ approved Depreciation Rate as reflected in Equitrans
jurisdictional rates for service on the Sunrise Facilities.

 

(n)                                 “Designee” means the person or entity to
which Equitrans has delegated or assigned to enforce its rights and obligations
pursuant to Section 8.2(a)(i), below.

 

(o)                                 “Equitrans” has the meaning assigned to such
term in the first paragraph of this Lease Agreement.

 

(p)                                 “Equitrans Mainline System” means all
facilities owned, leased, constructed or proposed to be constructed by
Equitrans, and subject to the FERC’s jurisdiction, but does not include the
Sunrise Facilities.

 

(q)                                 “Equitrans Systemwide A&G Expenses” means
the actual monthly costs for administrative and general expenses allocated to
all facilities that are owned or operated by Equitrans and subject to regulation
by the FERC under the NGA,

 

3

--------------------------------------------------------------------------------


 

including the Equitrans Mainline System and the Sunrise Facilities, calculated
for the preceding month.

 

(r)                                    “Equitrans Systemwide O&M Expenses” means
the actual monthly normal and routine costs of operating and maintaining all
facilities that are owned or operated by Equitrans and subject to regulation by
the FERC under the NGA, including the Equitrans Mainline System and the Sunrise
Facilities, calculated for the preceding month.

 

(s)                                   “EQT Contract” means the Base Contract
entered into between Equitrans and EQT Energy LLC (Equitrans Contract No. 516),
as that agreement may be amended from time to time.

 

(t)                                    “Excluded Facilities” has the meaning
assigned to such term in the Section 3.3(e), below.

 

(u)                                 “FERC” means the Federal Energy Regulatory
Commission or any other successor agency having jurisdiction over the
transportation of natural gas in interstate commerce, the sale in interstate
commerce of natural gas for resale, and to persons engaged in such
transportation or sale pursuant to the NGA.

 

(v)                                 “Gross Plant Balance” means the book value
of the Sunrise Facilities prior to deducting the accumulated depreciation of the
Sunrise Facilities.

 

(w)                               “Incremental Capacity” means the total amount
of firm transportation capacity (measured in Dth) certificated under the NGA for
service on the Sunrise Facilities (including any additional capacity that may
become available from time to time due to the construction of Additional
Facilities authorized by the FERC to included in the terms of this Lease
Agreement pursuant to Section 3.3(a)), but does not include either the Base
Contract Capacity, capacity on the Equitrans Mainline System, or any capacity
set forth in Section 1.1(d)(iii) of this Lease Agreement.

 

(x)                                 “Incremental Capacity Contract Quantity”
means the portion of the Maximum Daily Quantity (as that term is defined in
Equitrans’ Tariff) of any transportation service agreement executed from time to
time for firm service under Rate Schedule FTS of Equitrans’ Tariff, which
utilizes Incremental Capacity and primary receipt or delivery points on the
Sunrise Facilities.

 

(y)                                 “Incremental Capacity Revenue” means the
gross monthly revenue collected by Equitrans from all reservation charges
applicable to Incremental Capacity Contract Quantities, whether or not such
reservation charges are based upon Equitrans’ maximum rate, a discounted rate, a
negotiated rate, or some other rate approved by the FERC applicable to firm
service on the Sunrise Facilities under Equitrans’ Rate Schedule FTS.

 

(z)                                  “Initial Construction Costs” has the
meaning assigned to such term in Section 3.1(d), below.

 

4

--------------------------------------------------------------------------------


 

(aa)                          “In-Service Date” means the date upon which:
(i) construction of the Sunrise Facilities authorized in the Sunrise Certificate
shall be substantially complete and all piping, equipment and components thereof
are mechanically complete, have been fully hydrotested and are available for
operation and service in accordance; and (ii) Equitrans shall have received all
approvals necessary from the FERC or any other agency to place the Sunrise
Facilities into service.

 

(bb)                          “Land Interests” has the meaning assigned to such
term in Section 2.7(a), below.

 

(cc)                            “Laws” means any and all laws, statutes,
ordinances, rules or regulations promulgated by a governmental authority, orders
of a governmental authority, judicial decisions, decisions of arbitrators or
determinations of any governmental authority or court applicable to a Party.

 

(dd)                          “Lease Agreement” has the meaning assigned to such
term in the first paragraph of this Lease Agreement.

 

(ee)                            “Lease Commencement Date” means the “Closing
Date” as that term is defined in the Assignment Agreement.

 

(ff)                              “Lease Payment” has the meaning assigned to
such term in Section 2.3(a), below.

 

(gg)                            “Lease Termination Date” has the meaning
assigned to such term in Section 5.1, below.

 

(hh)                          “NGA” means the Natural Gas Act, 15 U.S.C. §§ 717
et seq. or any successor statute.

 

(ii)                                  “Operational Deductions” has the meaning
assigned to such term in Section 2.3(b)(ii)(A), below.

 

(jj)                                “Other Deductions” has the meaning assigned
to such term in Section 2.3(b)(ii)(C), below.

 

(kk)                          “Party” and “Parties” have the meanings assigned
to such terms in the first paragraph of this Lease Agreement.

 

(ll)                                  “Pre-Tax Return on Rate Base”  has the
meaning assigned to such term in Section 2.3(c)(i)(B), below.

 

(mm)                  “Pre-Tax Return Percentage” means the total pre-tax return
reflected in Equitrans’ currently effective rates for service on the Sunrise
Facilities, as may be modified by order of the FERC from time to time.  The
initial Pre-Tax Return Percentage as approved in the Sunrise Certificate is
fifteen percent (15%).

 

(nn)                          “R-Payment Alternative” has the meaning assigned
to such term in Section 2.3(a), below.

 

5

--------------------------------------------------------------------------------


 

(oo)                          “Sunrise” has the meaning assigned to such term in
the first paragraph of this Lease Agreement.

 

(pp)                          “Sunrise A&G Expenses” means the product of the
Equitrans Systemwide A&G Expenses and the Sunrise A&G Ratio.

 

(qq)                          “Sunrise A&G Ratio” means, for each month, the
Sunrise O&M Expenses divided by the Equitrans Systemwide O&M Expenses.

 

(rr)                                “Sunrise Certificate” means the certificate
of public convenience and necessity for the construction, modification,
ownership, and operation of the Sunrise Facilities issued pursuant to the NGA by
the FERC in Docket No. CP11-68-000, as well as the FERC order issuing such
certificate.

 

(ss)                              “Sunrise Facilities” means all facilities,
pipelines, machinery, measurement equipment and other equipment, accessions and
improvements in respect of the foregoing, defined as “Transferred Assets” in the
Assignment Agreement, together with all additions thereto and substitutions
therefor and any Additional Facilities as defined in Section 3.3(a), below.  The
Sunrise Facilities do not include any Excluded Facilities or the pipeline
segment known as the H-111 pipeline, as that facility is described in the
Sunrise Certificate, or any additions or modifications to that facility.

 

(tt)                                “Sunrise Facilities Rate Base” means the
current figure yielded by subtracting (i) the Depreciation Reserve Balance and
(ii) Deferred Income Taxes from the Gross Plant Balance

 

(uu)                          “Sunrise O&M Expenses” means the actual monthly
normal and routine costs of operating and maintaining the Sunrise Facilities,
calculated for the preceding month.

 

(vv)                          “Sunrise Volumetric Revenue” means the gross
monthly revenue derived from the volumetric charges from service under
Equitrans’ Rate Schedules FTS and ITS, which service terminates at the
facilities known as the Jefferson Compressor station in Greene County,
Pennsylvania and/or the Pickenpaw interconnection with Columbia Gas Transmission
LLC in Wetzel County, West Virginia.

 

(ww)                      “Tariff” means the schedules showing all rates and
charges for any transportation or sale of natural gas subject to the FERC’s
jurisdiction, and the classifications, practices, rules, and regulations
affecting such rates, charges, and services, together with all contracts related
thereto, as such may be filed or amended from time to time by Equitrans pursuant
to the NGA and the FERC’s regulations.

 

(xx)                          “Term” has the meaning assigned to such term in
Section 2.2 of this Lease Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II
LEASE; GENERAL TERMS AND CONDITIONS

 

2.1.                            Lease.

 

(a)                                 Through out the Term of this Lease
Agreement, Sunrise agrees to lease to Equitrans and Equitrans agrees to lease
from Sunrise the Sunrise Facilities, subject to the terms and conditions of this
Lease Agreement.

 

(b)                                 All necessary corporate consents will have
been obtained to support the execution of this Lease Agreement prior to
commencement of the Term of this Lease Agreement.

 

2.2.                            Term.  The Term of this Lease Agreement is
defined as a period of time commencing upon the Lease Commencement Date and
expiring upon the Lease Termination Date, as established pursuant to Article V
of this Lease Agreement.

 

2.3.                            Lease Payment.

 

(a)                                 Equitrans will pay Sunrise monthly rent for
the Sunrise Facilities (“Lease Payment”).  The Lease Payment will be calculated
using two distinct, alternative Lease Payment options.  The formula for each
Lease Payment options is set forth in Attachment A to this Lease Agreement,
which attachment is incorporated herein and made a part hereof for all
purposes.  The Lease Payment options include a revenue-based payment alternative
(“R Payment Alternative”), as described in Section 2.3(b), and a
cost-of-service-based payment alternative (“C Payment Alternative”), as
described in Section 2.3(c).  The Lease Payment due each month shall be the
lesser of the R-Payment Alternative or the C-Payment Alternative.

 

(b)                                 R-Payment Alternative

 

(i)                                     The R-Payment Alternative shall be
calculated as follows:

 

(A)                               an amount equal to one million, eight hundred
thirty-four thousand, six hundred sixty-five dollars ($1,834,665), which may be
adjusted from time to time pursuant to Section 2.3(b)(iii) (“Base Rental
Payment”);

 

(B)                               the Incremental Capacity Revenue calculated
for the month; and

 

(C)                               the Sunrise Volumetric Revenue.

 

(ii)                                  The R-Payment Alternative shall be reduced
each month by the following deductions:

 

(A)                               a deduction equal to the Sunrise O&M Expenses
plus the Sunrise A&G Expenses (collectively, the “Operational Deductions”).

 

7

--------------------------------------------------------------------------------


 

(B)                               a deduction for the payment of taxes, fees,
charges, and assessments, exclusive of federal and state taxes based on
Sunrise’s net income, as provided in Section 2.3(g), below (“Deduction for Other
Taxes”);

 

(C)                               a deduction for maintenance expenditures in
connection with emergency situations or repairs as contemplated in Section 4.4,
below, and for the operating expenses incurred in constructing, repairing,
maintaining, and placing into service Additional Facilities associated with the
Sunrise Facilities under the provisions of Section 3.2, below (“Other
Deductions”).

 

(iii)                               To the extent that any Base Contract
Capacity is turned back to Equitrans or surrendered to Equitrans due to the
termination or expiration of any Base Contract, the Base Rental Payment shall be
reduced by an amount equal to the volume of any such capacity turned back or
surrendered to Equitrans (measured in Dth) multiplied by $9.20.  In no event
shall the Base Rental Payment be reduced below zero dollars ($0) pursuant to
this paragraph.

 

(iv)                              The deductions specified in
Section 2.3(b)(ii), above, shall not include any amount for the depreciation of
the Sunrise Facilities, capital costs to construct the Sunrise Facilities (which
shall be assigned or reimbursed pursuant to Article III of this Lease Agreement
and the provisions of the Construction Management Agreement), interest expenses
incurred to finance the capital costs of the Sunrise Facilities, or to pay
federal and state taxes based on Sunrise’s net income.  Sunrise shall be solely
liable for the payment of capital costs to construct the Sunrise Facilities,
interest expenses incurred to finance the capital costs of the Sunrise
Facilities, and federal and state taxes based on Sunrise’s net income derived
from the Sunrise Facilities, including its net income received from Lease
Payments.

 

(v)                                 To the extent reasonably practicable, the
expenses underlying the deductions specified in Section 2.3(b)(ii) shall be
calculated and stated based upon actual expenses incurred in the preceding
month.  Any expenses that cannot reasonably be calculated and stated based upon
such actual expenditures, may be allocated or estimated based upon projected
annual expenses prorated over the number of months remaining in the current
year.  At any time mutually agreed upon by the Parties or at the time the
thirteenth Lease Payment is due under this Lease Agreement and annually,
thereafter, any expenses that have been allocated or estimated pursuant to this
paragraph shall be subject to an adjustment on to reflect any changes in
projected expenses and to correct any variance between the expenses estimated
and the actual amount of the applicable expenses incurred in the previous year.

 

8

--------------------------------------------------------------------------------


 

(vi)                              In the event that the expenditures included in
the deductions as set forth in Section 2.3(b)(ii) exceed the amount of the Lease
Payment payable in any given month, Equitrans or its Designee may directly bill
Sunrise for any such amounts in excess of the monthly Lease Payment.

 

(c)                                  C-Payment Alternative

 

(i)                                     The C-Payment Alternative shall be
calculated as follows:

 

(A)                               A payment reflecting the product of the Gross
Plant Balance and the Depreciation Rate (“Depreciation Expense”);

 

(B)                               A payment yielded by the product of the
Sunrise Facilities Rate Base and the Pre-Tax Return Percentage (“Pre-Tax Return
on Rate Base”).

 

(ii)                                  The components of the C-Payment
Alternative set forth in Section 2.3(c)(i) will vary annually and shall be
updated at the time the thirteenth Lease Payment is due under this Lease
Agreement and annually, thereafter, to reflect actual costs.  Equitrans may make
interim adjustments to the components of the C-Payment Alternative in the event
that the FERC issues the authorizations necessary to include Additional
Facilities in the Lease Agreement pursuant to Section 3.3(a), below.

 

(d)                                 All figures from which the calculations in
Section 2.3(b) and (c) are derived shall be based upon the Equitrans’ books and
accounts or the books and accounts maintained for the Sunrise Facilities by
Equitrans on behalf of Sunrise pursuant to Section 4.3(b) of this Lease
Agreement.

 

(e)                                  Equitrans will provide Sunrise with the
monthly Lease Payments by the twenty-fifth (25th) day of each month in an amount
equal to the required Lease Payment calculated pursuant to Section 2.3 of this
Lease Agreement.  Equitrans’ liability for Lease Payments shall begin to accrue
on the In-Service Date and shall be paid in arrears for each month The first
Lease Payment shall be due on the twenty-fifth (25th) day of the first full
month following the In-Service Date.  The final Lease Payment shall accrue from
the first day of the month containing the Lease Termination Date until the Lease
Termination Date and shall be payable on the twenty-fifth (25) day of the first
full month following the Lease Termination Date.  Lease Payments, including
deductions applied thereto, shall be prorated for partial months (i.e., months
containing days before the In-Service Date or after the Lease Termination Date)
based upon the number of days of such partial months that fall after the
In-Service Date and before the Lease Termination Date.

 

(f)                                   Equitrans shall maintain for the Term of
this Lease Agreement, and upon request, shall make available to Sunrise, any
statements, invoices, work orders, or other information and analysis necessary
to support Equitrans’ calculation of the Lease Payments due under this Lease
Agreement.

 

9

--------------------------------------------------------------------------------


 

(g)                                  As between the Parties, Equitrans will be
responsible for the payment of the actual amount of taxes incurred which are
incident to the operation of the Sunrise Facilities, including but not limited
to ad valorem, gross revenue or gross receipts taxes, sales and use taxes, state
unemployment insurance, franchise taxes, federal excise taxes, social security
taxes, and all other taxes assessed by federal, state, county, municipal, or
other local governmental authorities (exclusive of federal and state taxes based
on Sunrise’s net income).  Equitrans shall pay any fees, charges, and
assessments whatsoever, however designated, whether based on the rent or levied,
assessed, or imposed upon the Sunrise Facilities or upon or in respect of the
manufacture, purchase, delivery, ownership, leasing, use, return or other
disposition of the Sunrise Facilities now or hereafter levied, assessed or
imposed under the authority of a federal, state, or local taxing jurisdiction
with respect to the Term of this Lease Agreement, regardless of when and by whom
payable.  In cooperation with Equitrans, Sunrise may estimate personal property
taxes applicable to the Sunrise Facilities for any tax year to be prorated over
the number of months in the tax year, which prorated amount shall be paid by
Equitrans.  Any variance between the amount so estimated and the actual amount
of the applicable taxes will be trued-up between the Parties within thirty (30)
days after the actual tax liability is determined.  Returns required in
connection with the obligations which Equitrans has assumed under this paragraph
will be prepared and filed by Sunrise or by Equitrans as required under
applicable Law.  Equitrans shall be entitled to a deduction to the Lease Payment
due each month as provided in Section 2.3(b)(ii)(B), above.

 

(h)                                 If in any proceeding filed by Equitrans or
brought by the FERC or another party under the NGA, the FERC permits or orders
the costs for Equitrans’ provision of firm transportation service on the Sunrise
Facilities to be rolled into the cost of service for the Equitrans Mainline
System, Equitrans shall propose as part of any such proceeding, a method for
assigning costs and revenues associated with Equitrans’ provision of service on
the Sunrise Facilities.  Equitrans, in consultation with Sunrise, may also
propose an alternative method for calculating the Lease Payment.  Following any
order issued by the FERC approving rolled-in rate treatment for the Sunrise
Facilities, and approving a methodology for assigning costs and revenues for
service provided by Equitrans on the Sunrise Facilities, the Lease Payment shall
be adjusted according to the terms of such order.

 

(i)                                     The Lease Payment shall be re-determined
and revised whenever the incremental recourse rate, and the underlying
components thereto, applicable to firm or interruptible transportation on the
Sunrise Facilities are revised by FERC order. The effective date of the change
in Lease Payment shall be the effective date the revised incremental recourse
rates arc placed into effect.  Any such adjustments will be reflected in the
Lease Payment payable during the month following the effective date of such new
rate.

 

2.4.                            Obligation to Market and Sell Incremental
Capacity.  Equitrans shall make available and sell any Incremental Capacity that
may be available or that may become available during

 

10

--------------------------------------------------------------------------------


 

the Term of this Lease Agreement pursuant to the terms of its Tariff.  In
addition, Equitrans shall undertake commercially reasonable efforts to market
any Incremental Capacity and shall engage in such marketing free of change to
Sunrise.  Although the precise amount of Incremental Capacity will not be
determined until the In-Service Date, for the period of time between the Lease
Commencement Date and the In-Service Date, Equitrans shall undertake
commercially reasonable efforts to market up to 114,150 Dth of capacity on the
Sunrise Facilities, which the Parties agree is a good faith estimate of the
Incremental Capacity that will be available immediately following the In-Service
Date.

 

2.5.                            Other Obligations.  This Lease Agreement is
terminable only as provided under Article V herein.  The respective obligations
of the Parties will not be affected by reason of any defect in or damage to or
loss or destruction of any or all items of equipment comprising the Sunrise
Facilities from whatever cause, the interference with such use by any
government, person, or corporation, the invalidity or unenforceability or lack
of due authorization or other infirmity of this Lease Agreement, any lack of
right, power or authority of either Party to enter into this Lease Agreement, or
any other cause whether similar or dissimilar to the foregoing.

 

2.6.                            Ownership; Personal Property.  The Sunrise
Facilities are, and at all times will remain, the sole and exclusive property of
Sunrise as a passive owner during the Term of this Lease Agreement.  Equitrans
will have the exclusive right to use and operate the Sunrise Facilities as set
forth in this Lease Agreement.  The Sunrise Facilities (exclusive of Land
Interests) are, and at all times will remain, personal property notwithstanding
that the Sunrise Facilities (exclusive of Land Interests) or any portion or
component thereof may now be, or hereafter become, in any manner affixed or
attached to, or embedded in or permanently resting upon real property or any
improvement thereon.

 

2.7.                            Land Interests.

 

(a)                                 All rights-of-way and other rights and
interests in and to real property necessary to construct, own, and operate the
Sunrise Facilities as provided under this Lease Agreement  (“Land Interests”)
shall be: (i) acquired or otherwise obtained by Equitrans from landowners or
other third parties in the name of Equitrans in the form of perpetual and fully
assignable interests; and (ii) thereafter, immediately assigned to Sunrise,
consistent with the terms of the Assignment Agreement, with a limited
reservation of rights to Equitrans necessary for Equitrans to perform any
construction, operation, and maintenance in accordance with the terms of this
Lease Agreement and the Construction Management Agreement.

 

(b)                                 Contemporaneously with the assignment of the
Land Interests as provided in Section 2.7(a), above, Equitrans shall furnish
Sunrise with all applicable deeds, bills of sale and/or other conveyance
instruments necessary to properly evidence the conveyance of the Land Interests
to, and the recordation of title in the name of, Sunrise; provided, however,
that if Equitrans, despite the exercise of commercially reasonable efforts, is
unable to acquire or otherwise obtain a perpetual and fully assignable Land
Interest in a particular situation, Equitrans shall cooperate with Sunrise to
effectuate another form of acquisition or transfer

 

11

--------------------------------------------------------------------------------


 

of such Land Interest that is: (i) intended to result in Sunrise having sole
ownership of such interest as soon as is reasonably practicable; and
(ii) designed to provide Sunrise with assurance, to the greatest extent
possible, that its right to acquire such Land Interest shall not be adversely
affected during the period prior to such conveyance to Sunrise, including, if
reasonably requested by Sunrise, the grant by Equitrans of a leasehold or
security interest in such Land Interest in favor of Sunrise.

 

(c)                                  Upon the occurrence of the Lease
Termination Date, as set forth in Article V of this Lease Agreement and the
transfer of the Sunrise Facilities as provided in Section 5.4, Sunrise shall
immediately assign all Land Interests to Equitrans, and Sunrise shall furnish
Equitrans with all applicable deeds, bills of sale and/or other conveyance
instruments necessary to properly evidence the conveyance of the Land Interests
to, and the recordation of title in the name of, Equitrans; provided, however,
that if Sunrise, despite the exercise of commercially reasonable efforts, is
unable to fully assign Land Interest to Equitrans in a particular situation,
Sunrise shall cooperate with Equitrans to effectuate another form of acquisition
or transfer of such Land Interest that is: (i) intended to result in Equitrans
having sole ownership of such interest as soon as is reasonably practicable; and
(ii) designed to provide Equitrans with assurance, to the greatest extent
possible, that its right to acquire such Land Interest shall not be adversely
affected during the period prior to such conveyance to Equitrans, including, if
reasonably requested by Equitrans, the grant by Sunrise of a leasehold or
security interest in such Land Interest in favor of Equitrans.

 

(d)                                 The Parties shall cooperate in good faith to
effectuate an alternative plan for the acquisition of Land Interests if the
foregoing means prove to be materially problematic, consistent with the
objective of preserving the right and ability of the Parties to perform the
activities set forth in this Lease Agreement to the maximum extent possible.

 

(e)                                  Whenever possible, appropriate and in
accordance with the Sunrise Certificate and any other applicable Laws, Land
Interests shall extend for the perpetual life of the Sunrise Facilities, without
regard to the effectiveness or termination of this Lease Agreement.  To the
extent that Equitrans is required to obtain Land Interests by judicial decree,
the Parties shall cooperate in good faith to provide reasonable assistance in
connection with any eminent domain or other administrative or judicial
proceedings under any applicable Law to permit the Parties to obtain ownership
and access to the Land Interests in a manner consistent with this Section 2.7.

 

(f)                                   The Parties agree to promptly take the
necessary action and make the necessary applications and filings, as applicable,
to obtain and dispose of all necessary Land Interests as set forth in this
Section 2.7.  The Parties shall use reasonable efforts to diligently acquire or
prosecute any necessary actions, applications, or filings to final disposition..

 

12

--------------------------------------------------------------------------------


 

ARTICLE III
CONSTRUCTION OF THE SUNRISE FACILITIES; ADDITIONS AND MODIFICATIONS

 

3.1.                            Initial Construction and Completion of the
Sunrise Facilities

 

(a)                                 Equitrans or its Designee shall design,
construct, install, inspect, and test the Sunrise Facilities in accordance with:
(i) the terms of the Construction Management Agreement included in this Lease
Agreement as Attachment B and incorporated herein by reference; (ii) the
specifications listed in Exhibit A to the Assignment Agreement; (iii) where
applicable, any other standards agreed upon by the Parties in this Lease
Agreement; (iv) the terms and conditions of Equitrans’ Tariff; (v) any
conditions or requirements specified in the Sunrise Certificate; and (vi) any
other requirement imposed upon Equitrans for the construction of the Sunrise
Facilities by the FERC or any other agency or authority pursuant to any
applicable Law.  Equitrans or its Designee shall provide all services, supplies,
equipment, materials and supervision relating to the work necessary for or
incidental to completion of the Sunrise Facilities.

 

(b)                                 Title to the Sunrise Facilities and any part
of the work product associated with the Sunrise Facilities, whether completed or
not, shall transfer to and vest immediately in Sunrise as provided more fully in
the Assignment Agreement and the Construction Management Agreement, and Sunrise
will be responsible for payment therefor, upon the later of the execution of the
Assignment Agreement or the commencement of construction of such facilities,
provided that all such work product shall remain in the care, custody and
control of Equitrans or its Designee.  Risk of loss to work in progress shall be
borne by Equitrans until substantial completion of the Sunrise Facilities,
provided that Equitrans does not by this allocation of risk of loss waive its
rights under the cost reimbursement provisions set forth in
Section 3.1(d)—(f) below.

 

(c)                                  All changes to the approved scope of the
Sunrise Facilities as defined in Exhibit A to the Assignment Agreement, which
are not specifically required by the FERC or another permitting agency, shall be
approved by the Parties in writing and pursuant to the Construction Management
Agreement.  Sunrise will exercise its best efforts to respond to proposals
submitted by Equitrans to alter the scope of the Sunrise Facilities within three
(3) business days.  Equitrans shall be responsible for obtaining all approvals
from the FERC or any other permitting agency under applicable Law necessary to
change the scope of the Sunrise Facilities as set forth in this paragraph.

 

(d)                                 Sunrise shall exclusively bear the costs for
the design, construction, installation, inspection, and testing of the Sunrise
Facilities, as those facilities are described in Exhibit A to the Assignment
Agreement, including approved changes to the Sunrise Facilities pursuant to
Section 3.1(c) of this Lease Agreement and any changes specifically required by
the FERC or another permitting agency, based on actual costs (“Initial
Construction Costs”).  Initial Construction Costs shall

 

13

--------------------------------------------------------------------------------


 

include any capital or operating and maintenance costs incurred in completing
any work necessary to place the Sunrise Facilities into service and to meet the
requirements of the Sunrise Certificate and any orders issued by the FERC
relating to the Sunrise Certificate, as well as any requirements imposed under
any applicable Laws or landowner requirements outlined in the easements or other
agreements related to the Sunrise Facilities, including but not limited to
maintenance, restoration, reporting, monitoring, or the implementation of
mitigation measures for the Sunrise Facilities.  The estimated capital cost for
the initial construction of the Sunrise Facilities is set forth in Exhibit K to
Equitrans’ application filed in FERC Docket No. CP11-68-000 (exclusive of costs
for the H-111 pipeline) and incorporated by reference as part of this Lease
Agreement.

 

(e)                                  Wherever possible, Initial Construction
Costs will be directly assigned to Sunrise, which will be responsible for direct
payment to any vendors, contractors, or subcontractors.  To the extent that
Initial Construction Costs cannot be directly assigned to Sunrise, Equitrans or
its Designee may incur such costs and Sunrise shall fully reimburse Equitrans or
its Designee for any expenses so incurred, as set forth more fully in the
Construction Management Agreement included in this Lease Agreement as Attachment
B.

 

(f)                                   Sunrise shall pay all Initial Construction
Costs in full within sixty (60) days of the In-Service Date, whether such costs
are payable to Equitrans or its Designee or directly to a vendor, contractor, or
subcontractor.

 

3.2.                            Permitted Additions and Modifications Associated
with the Sunrise Facilities.

 

(a)                                 Equitrans or its Designee may modify or
expand the Sunrise Facilities during the Term to accommodate the requests of
third parties to utilize service on the Sunrise Facilities pursuant to
Equitrans’ Tariff, whether or not Equitrans is compelled by the FERC to
construct such facilities.  Unless precluded by applicable Law or
confidentiality agreement from doing so, Equitrans will notify Sunrise promptly
upon receipt of any request for such service or expression of interest therein
from any third party, in the event that Equitrans elects to modify or expand the
Sunrise Facilities to accommodate any such request, the Parties shall meet to
discuss the implementation of that right.  Except as required under its Tariff
or as directed by the FERC, Equitrans shall not be obligated to pursue any
modification or expansion that will increase in any way Equitrans’ costs of
operation of the Sunrise Facilities, including on account of operation,
maintenance, or any other cost whatsoever during the Term of this Lease
Agreement.

 

(b)                                 Equitrans or its Designee may construct,
modify, or replace any facilities in connection with any planned or unplanned
non-routine maintenance activity not covered by Section 4.4 of this Lease
Agreement, which Equitrans may deem necessary or which may be ordered by the
FERC or otherwise required under any applicable Laws.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Equitrans or its Designee may undertake any
alterations, additions, modifications, expansions, or improvements to the
Sunrise Facilities or any portion thereof which improve or do not detract from
the economic value or functional utility thereof.  In the event that Equitrans
elects to exercise its right under this paragraph, the Parties shall meet to
discuss the implementation of that right.

 

(d)                                 Unless directed by the FERC, neither
Equitrans nor any Designee will undertake any alterations, additions,
modifications, expansions, or improvements to the Sunrise Facilities or any
portion thereof which detract from the economic value or functional utility
thereof, without the express written consent of Sunrise; provided however, that
neither Equitrans nor its Designee will be required to obtain written consent
from Sunrise to undertake emergency repairs, construction, modifications, or
other activities conducted pursuant to Section 4.4 of this Lease Agreement.

 

3.3.                            Ownership and Characterization of Additional
Facilities under the Lease Agreement; Payment of Costs to Construct Additional
Facilities; Excluded Facilities.

 

(a)                                 Unless otherwise specified in
Section 3.3(e), below, Equitrans shall obtain any necessary authorizations,
including authorization from the FERC under the NGA:

 

(i)                                     to permit Sunrise to acquire a passive
ownership interest in any equipment or facilities — including but not limited to
new meter stations, interconnect facilities, piping, compression, and other
expansion facilities — that may be constructed or modified from time to time in
connection with service on the Sunrise Facilities pursuant to Sections 3.2 or
4.4 (“Additional Facilities”); and

 

(ii)                                  to cause such Additional Facilities to
become subject to the terms of this Lease Agreement.

 

(b)                                 Subject to the terms of any authorizations
set forth in Section 3.3(a), Sunrise shall acquire a passive ownership interest
in Additional Facilities as set forth below:

 

(i)                                     In the event that the authorizations set
forth in 3.3(a) have been issued by the FERC and accepted by Equitrans prior to
the commencement or completion of construction activities associated with the
Additional Facilities and the placement in service of such Additional
Facilities, Sunrise shall be deemed to have acquired a passive ownership
interest in any such Additional Facilities and any part of the work product
associated with such Additional Facilities, whether completed or not, upon the
effective date of Equitrans’ filing with the FERC to accept the authorizations
set forth in Section 3.3(a).  Any Additional Facilities acquired by Sunrise,
whether completed or not, pursuant to this subparagraph 3.3(b)(i) shall be sold
to Sunrise at the Additional Facilities’ net book value unless some other price
is directed by the FERC.

 

15

--------------------------------------------------------------------------------


 

(ii)                                  In the event that the authorizations set
forth in 3.3(a) have been issued by the FERC and accepted by Equitrans following
the completion of construction activities associated with the Additional
Facilities and the placement in service of such Additional Facilities, Sunrise
shall acquire a passive ownership interest in the Additional Facilities through
a sale of such facilities by Equitrans to Sunrise at the Additional Facilities
net book value, unless some other price is directed by the FERC.

 

(c)                                  Unless otherwise directed by the FERC:
(i) any Additional Facilities shall be considered to be part of the Sunrise
Facilities for the purpose of this Lease Agreement and shall be subject to all
of the terms of this Lease Agreement as of the date Sunrise acquires a passive
ownership interest in the Additional Facilities as set forth in Section 3.3(b). 
Upon Equitrans’ transfer of a passive ownership interest in the Additional
Facilities as set forth in Section 3.3(b), Equitrans shall transfer to Sunrise
clear title to such Additional Facilities, free and clear of all liens,
equities, or encumbrances of every kind or nature whatsoever, except for
Equitrans’ leasehold interest in such Additional Facilities pursuant to this
Lease Agreement.

 

(d)                                 In the event that ownership of any
Additional Facilities is transferred to Sunrise as specified in 3.3(b)(i):

 

(i)                                     Sunrise shall exclusively bear the costs
for the design, construction, installation, inspection, and testing of any
Additional Facilities, including any capital or operating and maintenance costs
incurred in completing any work necessary to place the Additional Facilities
into service and to meet the requirements of any authorizations issued by the
FERC relating to the Additional Facilities, as well as any requirements imposed
under any applicable Laws or landowner requirements outlined in the easements or
other agreements related to the Additional Facilities, including but not limited
to maintenance, restoration, reporting, monitoring, or the implementation of
mitigation measures for the Additional Facilities.

 

(ii)                                  Wherever possible, the costs described in
Section 3.3(d)(i), above, will be directly assigned to Sunrise, which will be
responsible for direct payment to any vendors, contractors, or subcontractors. 
To the extent that such cannot be directly assigned to Sunrise, Equitrans or its
Designee may incur such costs and Sunrise shall fully reimburse Equitrans or its
Designee for any expenses so incurred, as set forth more fully in the
Construction Management Agreement included in this Lease Agreement as Attachment
B.

 

(e)                                  Ownership of certain equipment or
facilities that are constructed or modified in connection with service on the
Sunrise Facilities pursuant to Sections 3.2 or 4.4 (“Excluded Facilities”) shall
not be transferred to Sunrise, by sale or otherwise, and such equipment or
facilities shall not be considered to be part of the Sunrise Facilities for the
purpose of this Lease Agreement in the event that: (i) Equitrans

 

16

--------------------------------------------------------------------------------


 

is unable, after exercising commercially reasonable efforts, to obtain all
necessary authorizations to accomplish the transactions set forth in
Section 3.3(a); or (ii) the parties mutually agree that such equipment or
facilities should not be included in the Sunrise Facilities.  Equitrans’
construction, ownership, and operation of any Excluded Facilities shall not be
modified or otherwise affected by the terms of this Lease Agreement.

 

3.4.                            Necessary Authorizations.  Equitrans will comply
with all FERC regulations and requirements necessary to construct and operate
the Sunrise Facilities (including any Additional Facilities) and any Excluded
Facilities.  Equitrans will undertake any activities necessary to obtain any
authorizations to construct and operate the Sunrise Facilities (including any
Additional Facilities) or any Excluded Facilities.  Such authorizations may
include the submission of filings pursuant to Equitrans’ blanket certificate of
public convenience and necessity issued under Part 157, Subpart F of the FERC’s
regulations, applications for case-specific certificate authorization under the
NGA, and the undertaking of any other activities required under applicable Laws.

 

3.5.                            Delegation or Assignment of Rights and
Obligations to a Designee.  If Equitrans elects to delegate or assign to a
Designee its rights and obligations to perform under this Lease Agreement or the
Construction Management Agreement, pursuant to Section 8.2(a)(i) of this Lease
Agreement, Equitrans shall at all times ensure that such Designee remains
subject to Equitrans’ full control, direction, and supervision in the
performance of the rights and obligations delegated or assigned to Equitrans’
Designee.  Any activity engaged in by Equitrans’ Designee under this Lease
Agreement involving the construction or modification of natural gas facilities
subject the FERC’s jurisdiction under the NGA shall be conducted under
Equitrans’ blanket construction certificate issued pursuant to Part 157, Subpart
F of the FERC’s regulations or under a case-specific certificate of public
convenience and necessity issued to Equitrans under the NGA.  Nothing in this
Lease Agreement or the Construction Management Agreement shall be construed as
an attempt or agreement to transfer any certificate issued by the FERC under the
NGA from Equitrans to its Designee.  Equitrans shall ensure that in exercising
any delegated or assigned rights and obligations, the Designee and any relevant
subcontractors or employees engaged by the Designee are adequately apprised of
and fully comply with the conditions set forth in the Sunrise Certificate, the
FERC’s regulations, Equitrans’ Tariff, Equitrans’ blanket construction
certificate or any other case-specific certificate, and any internal policies,
practices, and procedures adopted by Equitrans for the construction and
modification of natural gas facilities.  Equitrans shall ensure that it
maintains the right to rescind any delegation or assignment and resume
performance of Equitrans’ obligations under this Lease Agreement if at any time
its Designee is not in compliance with any of the terms of this Lease Agreement.

 

3.6.                            Responsibility for Costs Associated with the
H-111 Pipeline.  Notwithstanding anything to the contrary in this Lease
Agreement, Equitrans shall solely bear the capital and operating costs of any
repairs, replacements, extensions, or any other activity associated with the
facilities known as the H-111 pipeline, including repairs, replacements, and
other activity associated with the H-111 pipeline authorized by the Sunrise
Certificate.

 

17

--------------------------------------------------------------------------------


 

Sunrise shall not be responsible for and shall not be assigned any such costs
described in this paragraph.

 

3.7.                            No Extension of Rights to Third Parties Beyond
the Term.  Except as required under its Tariff, by order of the FERC, or
pursuant to the requirement of any applicable Laws, Equitrans will not grant any
rights to any third party shippers on the Sunrise Facilities that extend beyond
the Term without the prior written consent of Sunrise, which consent shall not
be unreasonably withheld.

 

ARTICLE IV
OPERATION OF THE SUNRISE FACILITIES

 

4.1.                            Location; Inspection.  Except as otherwise
provided in this Lease Agreement or consented to in writing by Sunrise,
Equitrans will keep each item of equipment comprising the Sunrise Facilities in
Equitrans’ possession and control at the installed locations as of the date such
facilities are constructed and placed into service.  Sunrise will have the
right, but not the duty, to inspect the Sunrise Facilities and observe their use
during normal business hours, and Equitrans will ensure Sunrise’s ability to
enter into and upon the premises where the Sunrise Facilities are located for
such purpose, subject to Equitrans’ reasonable safety, confidentiality, and
security requirements.

 

4.2.                            Right of Passive Ownership.  Subject to the
rights of Sunrise as set forth herein, and to the extent that such rights are
consistent with the Sunrise Certificate and all applicable FERC regulations and
requirements, including the requirement for Equitrans to have the exclusive and
uninterrupted right to full custodial and operational control of the Sunrise
Facilities, Sunrise shall enjoy passive ownership rights, specifically including
the right to collect monthly Lease Payments for Equitrans’ use of the Sunrise
Facilities during the Term of the Lease Agreement.

 

4.3.                            Operation and Maintenance; Compliance; Records.

 

(a)                                 Equitrans shall be solely responsible for
the maintenance and operation of the Sunrise Facilities in accordance with FERC
regulations, Equitrans’ Tariff and the Sunrise Certificate.  The Sunrise
Facilities will at all times be used solely for commercial or business purposes,
and Equitrans shall at all times ensure that the Sunrise Facilities are operated
and maintained:

 

(i)                                     in a careful and proper manner as an
operating system consistent with sound and prudent gas transportation industry
practices and Equitrans’ prudent operation and management of its own properties
of a similar nature;

 

(ii)                                  in compliance with all applicable Laws,
permits, licenses and other authorizations affecting the Sunrise Facilities,
whether pertaining to rates and terms of service, health, safety, the
environment or otherwise, including Equitrans’ Tariff, the Sunrise Certificate,
any orders issued by the FERC, and the U.S. Department of Transportation’s
regulations at 49 C.F.R. Parts 191, 192 and 199, as applicable;

 

18

--------------------------------------------------------------------------------


 

(iii)                               in compliance with all conditions and
requirements of all manufacturer’s instructions and warranty requirements; and

 

(iv)                              in compliance with all contracts and
agreements of which Equitrans has actual notice which affect the Sunrise
Facilities or any part thereof.

 

(b)                                 Equitrans will keep and maintain proper
books, accounts, and records relating to all services rendered and funds
expended for operation and maintenance of the Sunrise Facilities, any Additional
Facilities or Excluded Facilities constructed or modified, or any other
replacements, alterations, additions or improvements otherwise made to the
Sunrise Facilities, all in accordance with the FERC’s Uniform System of
Accounts, Generally Accepted Accounting Practice, and Equitrans’ customary
practice. Unless otherwise ordered by the FERC, all such books, accounts, and
records relating to the Sunrise Facilities shall be kept separately from the
books, accounts, and records maintained for thess Equitrans Mainline System. 
The books, accounts, and records maintained by Equitrans for the Sunrise
Facilities shall be available for inspection by Sunrise or its agents during
regular business hours at such times as Sunrise may reasonably request.

 

4.4.                            Repairs and Emergencies.  Equitrans or its
Designee shall have full discretion and authority to immediately address and
remedy any physical damage to or loss or destruction of the Sunrise Facilities,
or any part or component thereof, howsoever caused (“Casualty Event”), or other
emergency situation affecting the Sunrise Facilities which might threaten life
or property, as Equitrans may in its sole judgment determine.  If all or any
part or component of the Sunrise Facilities are rendered unusable as a result of
any Casualty Event, Equitrans shall give to Sunrise immediate notice thereof and
this Lease Agreement shall continue in full force and effect without any
abatement of Lease Payments.  If such item can be repaired, Equitrans or its
Designee shall promptly place the affected item in good repair, condition, and
working order.  If such item is determined to be lost, stolen, destroyed, or
damaged beyond repair, Equitrans or its Designee will replace the item with
like, new equipment in good repair, condition, and working order.  If permitted
by Law or authorized by the FERC pursuant to Section 3.3(a), Equitrans shall
transfer to Sunrise clear title to such replacement equipment, free and clear of
all liens, equities or encumbrances of every kind or nature whatsoever, except
for Equitrans’ leasehold interest in such facilities pursuant to this Lease
Agreement, whereupon such replacement equipment will be deemed part of the
Sunrise Facilities for all purposes hereof and subject to the terms of this
Lease Agreement; otherwise such replacement equipment or facilities shall be
maintained by Equitrans pursuant to Section 3.3(e).

 

4.5.                            No Agency.  Equitrans and Sunrise acknowledge
that no agent of the designer, manufacturer, constructor, installer or other
supplier of any item of equipment comprising the Sunrise Facilities in
connection with this Lease Agreement is an agent of either Party to this Lease
Agreement, and neither Equitrans nor Sunrise will be bound by a representation
of any such party.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V
TERMINATION; SURVIVAL

 

5.1.                            Definition of the Lease Termination Date.  The
“Lease Termination Date” is defined as the date exactly fifteen (15) calendar
years following the In-Service Date, as such Lease Termination Date may be
modified pursuant to this Article.

 

5.2.                            Pre-Granted Abandonment and Certificate
Authority.  At the time that Equitrans files with the FERC to obtain approval to
conduct the activities contemplated in this Lease Agreement, Equitrans shall
request that the FERC issue any necessary pre-granted authorizations, including
abandonment and certificate authority under the NGA to permit:

 

(a)                                 this Lease Agreement to terminate on the
Lease Termination Date (as that date may be modified pursuant to this Article);

 

(b)                                 Sunrise to transfer the Sunrise Facilities
to Equitrans as set forth in Section 5.4, below; and

 

(c)                                  Equitrans to own the Sunrise Facilities in
fee and continue to operate the facilities under the terms of its Tariff;

 

all without the necessity for Equitrans to obtain any further FERC
authorization.  If the FERC denies the necessary pre-granted authorizations as
set forth in this Section 5.2, or subjects such pre-granted authorizations to
terms that are unacceptable to either Party, Equitrans shall obtain the
authorizations necessary to terminate this Lease Agreement as set forth in
Section 5.3, below.

 

5.3.                            Subsequent FERC Authorizations Necessary to
Terminate the Agreement.  If the FERC has not issued the necessary pre-granted
authorizations to terminate this Lease Agreement as specified in Section 5.2,
above, then at least four (4) months prior to the Lease Termination Date,
Equitrans shall submit any filings with the FERC necessary to terminate this
Lease Agreement upon the Lease Termination Date.  If the FERC does not grant the
necessary authorizations to terminate this Lease Agreement effective as of the
date proposed in the relevant application, or if the terms of such
authorizations are not acceptable to Equitrans or Sunrise, the Lease Agreement
will continue, and the Lease Termination Date shall not occur until the FERC
shall grant the authorizations necessary to terminate the Lease Agreement upon
terms acceptable to the Parties.

 

5.4.                            Sale and Transfer of the Sunrise Facilities upon
the Lease Termination Date.  Upon the termination of this Lease Agreement on the
occurrence of the Lease Termination Date, in exchange for consideration and on
terms to be negotiated between Equitrans and Sunrise, fee ownership of the
Sunrise Facilities shall be transferred from Sunrise to Equitrans by any of the
following means: (a) a sale of the Sunrise Facilities by Sunrise to Equitrans;
(b) consolidation or merger of Sunrise into Equitrans, in which Equitrans is the
surviving entity of such consolidation or merger; or (c) any other legal
disposition of the Sunrise Facilities from Sunrise to Equitrans resulting in
Equitrans’ fee ownership of the Sunrise Facilities.  The consideration
negotiated between Equitrans and Sunrise shall reflect the fair market value of
the Sunrise Facilities as of the Lease Termination Date, not taking

 

20

--------------------------------------------------------------------------------


 

into account the terms of the Lease Agreement, including any associated future
lease payments thereunder.  Notwithstanding anything to the contrary, the Lease
Termination Date shall not occur and this Lease Agreement shall remain in force
until the Sunrise Facilities have been transferred to Equitrans pursuant to this
Section 5.4.

 

5.5.                            Adjustment of the Lease Termination Date. 
Notwithstanding Section 5.1 of the Lease Agreement, and provided that the
requirements set forth in Section 5.4 have been satisfied, the Lease Termination
Date may be:

 

(a)                                 a date before or after the Lease Termination
Date set forth in Section 5.1 of the Lease Agreement, as determined by Sunrise;
provided that Equitrans has either:

 

(i)                                     obtained any pre-granted authorization
from the FERC necessary to terminate this Lease Agreement on any such date
pursuant to Section 5.2 and submitted notice to the FERC of the Parties’
intention to terminate this Lease Agreement at least thirty (30) days prior to
the Lease Termination Date; or

 

(ii)                                  obtained any subsequent authorization from
the FERC necessary to terminate this Lease Agreement on any such date pursuant
to Section 5.3;

 

(b)                                 the Lease Termination Date as extended under
the circumstances set forth in the last sentence of Section 5.3; or

 

(c)                                  any other date upon which the FERC may
order the Parties to terminate this Lease Agreement.

 

Equitrans is obligated to take all steps necessary to facilitate the requested
Lease Termination Date inclusive of all FERC authorizations.

 

5.6.                            Survival.

 

(a)                                 This Lease Agreement shall survive the
termination or expiration of the Assignment Agreement.

 

(b)                                 The obligations and liabilities of the
Parties under this Lease Agreement will survive the expiration of this Lease
Agreement.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES; DISCLAIMER OF WARRANTIES

 

6.1.                            Representations and Warranties of Equitrans. 
Equitrans hereby represents and warrants to Sunrise as follows:

 

(a)                                 Equitrans is a limited partnership duly
formed, validly existing and in good standing under the laws of the Commonwealth
of Pennsylvania and has all requisite limited partnership power and authority to
own, operate, and lease its properties and assets and to carry on its business
as now conducted.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Equitrans has full limited partnership power
and authority to execute and deliver this Lease Agreement, to consummate the
transactions contemplated hereby and to perform all of the terms and conditions
hereof to be performed by Equitrans.  The execution and delivery of this Lease
Agreement, the consummation of the transactions contemplated hereby and the
performance of all of the terms and conditions hereof to be performed by
Equitrans have been duly authorized and approved by all requisite limited
partnership action of Equitrans.  This Lease Agreement has been duly executed
and delivered by Equitrans and constitutes the valid and legally binding
obligation of Equitrans, enforceable against it in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a proceeding at law or in
equity).

 

(c)                                  The execution, delivery, and performance of
this Lease Agreement by Equitrans does not, and the fulfillment and compliance
with the terms and conditions hereof and the consummation of the transactions
contemplated hereby will not:

 

(i)                                     violate, conflict with any of, result in
any breach of the terms, conditions or provisions of the certificates of
formation, limited partnership agreements or equivalent governing instruments of
Equitrans;

 

(ii)                                  conflict with or violate any provision of
any law or administrative rule or regulation or any judicial, administrative or
arbitration order, award, judgment, writ, injunction or decree applicable to
Equitrans or any property or asset of Equitrans;

 

(iii)                               result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, or
require any consent under, any indenture, license, contract, agreement or other
instrument or obligation to which Equitrans is a party or by which Equitrans or
any of its property may be bound.

 

6.2.                            Representations and Warranties of Sunrise. 
Sunrise hereby represents and warrants to Equitrans as follows:

 

(a)                                 Sunrise is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited liability company power and authority to
own, operate and lease its properties and assets and to carry on its business as
now conducted.

 

(b)                                 Sunrise has full limited liability company
power and authority to execute and deliver this Lease Agreement, to consummate
the transactions contemplated hereby and to perform all of the terms and
conditions hereof to be performed by Sunrise.  The execution and delivery of
this Lease Agreement, the consummation

 

22

--------------------------------------------------------------------------------


 

of the transactions contemplated hereby and the performance of all of the terms
and conditions hereof to be performed by Sunrise have been duly authorized and
approved by all requisite limited liability company action of Sunrise. This
Lease Agreement has been duly executed and delivered by Sunrise and constitutes
the valid and legally binding obligation of Sunrise, enforceable against it in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

 

(c)                                  The execution, delivery and performance of
this Lease Agreement by Sunrise does not, and the fulfillment and compliance
with the terms and conditions hereof and the consummation of the transactions
contemplated hereby will not:

 

(i)                                     violate, conflict with any of, or result
in any breach of the terms, conditions or provisions of the certificates of
formation, limited liability company agreements or equivalent governing
instruments of Sunrise;

 

(ii)                                  conflict with or violate any provision of
any law or administrative rule or regulation or any judicial, administrative or
arbitration order, award, judgment, writ, injunction or decree applicable to
Sunrise or any property or asset of Sunrise; or

 

(iii)                               result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, or
require any consent under, any indenture, license, contract, agreement or other
instrument or obligation to which Sunrise is a party or by which Sunrise or any
of its property may be bound.

 

6.3.                            Disclaimer of Warranties.

 

(a)                                 Regarding all claims of nonperformance of
any materials or item of equipment comprising the Sunrise Facilities, Equitrans,
as operator, agrees to look to the manufacturers, contractors, installers, or
other suppliers thereof, and in connection therewith Sunrise agrees, so long as
no event of default has occurred and is continuing under this Lease Agreement,
that Equitrans will have the right to pursue the benefit of and enforce any
manufacturer’s or other third party’s warranty or agreement in favor of Sunrise
with respect to any materials or item of equipment.  Sunrise will execute and
deliver such instruments as may be reasonably requested by Equitrans to enable
Equitrans to obtain such benefits for Sunrise.  Equitrans agrees that Sunrise is
not responsible for the design, delivery, construction, installation,
maintenance, operation or service of any of the existing Sunrise Facilities or
for inadequacy of any or all of the foregoing.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any expression or
implication to the contrary in Section 6.3(a) of this Lease Agreement, Sunrise
will be obliged to reimburse Equitrans or its Designee for any necessary
construction, maintenance, or repairs as set forth in this Lease Agreement.

 

ARTICLE VII
INDEMNIFICATION

 

7.1.                            Indemnification of Sunrise.  Equitrans agrees to
protect, defend, indemnify, and hold Sunrise, its directors, officers,
employees, attorneys-in-fact, agents and affiliated companies, free and harmless
from and against any and all losses, claims, liens, demands, and causes of
action of every kind and character, arising out of, in connection with, or
incident to this Lease Agreement, including, but not limited to, the amounts of
judgments, penalties, interest, court costs, investigation expenses and costs
and legal fees incurred by Sunrise, its directors, officers, employees,
attorneys-in-fact, agents and affiliated companies, in defense of same arising
in favor of any governmental agencies, third persons or subcontractors, on
account of taxes, claims, liens, debts, personal injuries, death or damages to
property, and all other claims or demands of every character occurring or
incident to, in connection with, or arising out of the negligent actions or
omissions or intentional misconduct of Equitrans or its Designees, contractors,
subcontractors, agents, or employees in connection with or related to the
performance of Equitrans’ obligations under this Lease Agreement and any
third-party use of the Sunrise Facilities.  This indemnity provision may be
limited as necessary by applicable Law.

 

7.2.                            Indemnification of Equitrans.  Sunrise agrees to
protect, defend, indemnify and hold Equitrans, its directors, officers,
employees, attorneys-in-fact, agents and affiliated companies, free and harmless
from and against any and all losses, claims, liens, demands, and causes of
action of every kind and character, arising out of, in connection with, or
incident to this Lease Agreement, including, but not limited to, the amounts of
judgments, penalties, interest, court costs, investigation expenses and costs
and legal fees incurred by Equitrans, its directors, officers, employees,
attorneys-in-fact, agents and affiliated companies, in defense of same arising
in favor of any governmental agencies, third persons or Subcontractors, on
account of taxes, claims, liens, debts, personal injuries, death or damages to
property, and all other claims or demands of every character occurring or
incident to, in connection with or arising out of the negligent actions or
omissions or intentional misconduct of Sunrise or its designees, contractors,
subcontractors, agents, or employees in connection with or related to the
performance of Sunrise’s obligations under this Lease Agreement.  This indemnity
provision may be limited as necessary by applicable Law.

 

ARTICLE VIII
SUBLEASE; ASSIGNMENT; SUCCESSORS AND ASSIGNS

 

8.1.                            Sublease of Sunrise Facilities.  Equitrans will
not sublet any part or component of the Sunrise Facilities or assign, transfer,
pledge, or hypothecate the Sunrise Facilities or any part thereof or interest
therein, without: (a) the express written consent of Sunrise being first
obtained, which consent shall not be unreasonably withheld; and (b) Equitrans

 

24

--------------------------------------------------------------------------------


 

having sought and obtained any necessary authorizations under the NGA or any
other applicable Laws.

 

8.2.                            Assignment of the Lease Agreement.

 

(a)                                 Except as provided in this Section 8.2(a),
the rights and obligations contained in this Lease Agreement shall not be
assigned by either Party without the express written consent of the
non-assigning Party being first obtained, which consent shall not be
unreasonably withheld.  Notwithstanding the foregoing:

 

(i)                                     Equitrans may at any time elect to
delegate or assign to a Designee Equitrans’ rights and obligations to perform
under Sections 3.1, 3.2, 3.3(d)(ii), and 4.4 of this Lease Agreement, including
Equitrans’ rights and obligations to perform under the Construction Management
Agreement, without obtaining the consent of Sunrise, provided that Equitrans
shall provide Sunrise with notice of such election and the identity of the
Designee within five (5) days its election under this paragraph; and

 

(ii)                                  either Party may, without the consent of
the other Party, assign or pledge this Lease Agreement and all rights and
obligations hereunder under the provision of any mortgage, deed of trust,
indenture, or other instrument it has executed or may execute hereafter as
security for its indebtedness, provided that any authorizations that may be
necessary to accomplish such assignment or pledge under the NGA or any other
Laws have been sought and obtained.

 

(b)                                 Within sixty (60) days of any assignment of
this Lease Agreement, the assigning Party must provide written notification of
such assignment to the non-assigning Party, complete with signatures of both the
assignor and the assignee.  The recognition date of any assignment for the
purposes of this Lease Agreement shall be the first day of the month following
the latter of: (a) the date written notification of assignment is delivered to
the other Party; or (b) the date written consent is granted.  This paragraph
shall not apply to Equitrans’ election of a Designee pursuant to
Section 8.2(a)(i) of this Lease Agreement.

 

8.3.                            Lease Agreement Binding on Successors and
Assigns.  This Lease Agreement shall bind and inure to the benefit of any
successors or assigns to the original Parties to this Lease Agreement, but such
assignment shall not relieve either Party of any obligations incurred prior to
such assignment, nor shall any assignment be effective as to the non-assigning
Party until any written consent required under Section 8.2 is granted and a copy
of the fully executed instrument of assignment together with written notice of
transfer is delivered to the non-assigning Party.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IX
NOTICE; PAYMENTS

 

9.1.                            Notice and Communications.  Any notice or
communication permitted or required by this Lease Agreement shall be made in
writing; and shall be deemed duly delivered if personally delivered or sent to
the other Party by registered, certified, or regular mail, postage prepaid, at
the appropriate address set forth below:

 

Equitrans, L.P.

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222

(412) 553 - 5700 (telephone)

(412) 553 - 7781 (facsimile)

Attn: Andrew Murphy

 

Sunrise Pipeline LLC

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222

(412) 553 - 5700 (telephone)

(412) 553 - 7781 (facsimile)

Attn: Martin Fritz

 

9.2.                            Intra-company Billing. Any and all payments
required by this Lease Agreement may be made through intra-company billings or
by submitting a bill directly to the other Party utilizing the addresses set
forth in Section 9.1, above.

 

9.3.                            Change of Address.  Either Party may change its
address for receipt of notices, communications, or payments under this Lease
Agreement upon the provision of appropriate written notification to the other
Party as set forth in Section 9.1, above.

 

ARTICLE X
MISCELLANEOUS

 

10.1.                     Limitation on Damages and Remedies. Under no
circumstances shall either Party be liable hereunder to the other Party on
account of incidental, consequential or punitive damages, and any and all rights
or remedies that might result in such damages are expressly waived.  Wherever
any liquidated or estimated damages are provided for herein, the Parties
specifically acknowledge that actual damages would be difficult to estimate and
that such liquidated or estimated damages constitute a reasonable, good faith
estimate of such actual damages and are not intended as a penalty.

 

10.2.                     Intention.  The Parties intend for this Lease
Agreement to constitute a true lease of the Sunrise Facilities under the Uniform
Commercial Code and other applicable Law.

 

10.3.                     No Third Party Beneficiaries.  Nothing in this Lease
Agreement, express or implied, is intended to confer upon any person or entity
other than the Parties hereto and their respective Designees, successors, and
assigns, any rights, benefits, or obligations hereunder.

 

10.4.                     Amendment or Modification.  This Lease Agreement may
be amended or modified from time to time only by the written agreement of both
the Parties.

 

26

--------------------------------------------------------------------------------


 

10.5.                     Governing Law; Regulatory Approvals.

 

(a)                                 This Lease Agreement shall at all times be
subject to all valid Laws and to present and future orders, rules, and
regulations of the FERC and any other duly constituted authorities now or
hereafter having jurisdiction over this Lease Agreement or the Sunrise
Facilities.

 

(b)                                 This Lease Agreement shall be governed by,
and construed in accordance with, the Laws of the Commonwealth of Pennsylvania
applicable to contracts made and to be performed wholly within such state,
except to the extent that it is mandatory that the Law of some other
jurisdiction, wherein the interests are located, shall apply.

 

(c)                                  The effectiveness of this Lease Agreement
and the Parties’ obligations hereunder is conditioned upon the receipt, in form
and substance satisfactory to each of the Parties, of all necessary regulatory
authorizations applicable to each of the Parties from the FERC applicable to the
transactions contemplated herein.

 

10.6.                     Severability.  If any of the provisions of this Lease
Agreement are held by any court of competent jurisdiction to contravene, or to
be invalid under, the Laws of any political body having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Lease Agreement.  Instead, this Lease Agreement shall be construed as if
it did not contain the particular provision or provisions held to be invalid,
and an equitable adjustment shall be made and necessary provision added so as to
give effect to the intention of the Parties as expressed in this Lease Agreement
at the time of execution of this Lease Agreement.

 

10.7.                     Counterparts.  This Lease Agreement may be executed in
any number of counterparts, all of which together shall constitute one agreement
binding on the Parties hereto.

 

10.8.                     Headings; References; Interpretation.  All Article and
Section headings in this Leas Agreement are for convenience only and shall not
be deemed to control or affect the meaning or construction of any of the
provisions hereof.  The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Lease Agreement, shall refer to this Lease
Agreement as a whole and not to any particular provision of this Lease
Agreement.  All references herein to Articles and Sections shall, unless the
context requires a different construction, be deemed to be references to the
Articles and Sections of this Lease Agreement, respectively, and all such
attachments or schedules attached hereto are hereby incorporated herein and made
a part hereof for all purposes.  All personal pronouns used in this Lease
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa.  The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term, or matter.

 

27

--------------------------------------------------------------------------------


 

10.9.                     Negotiated Agreement.  This Lease Agreement has been
negotiated by the Parties and the fact that the initial and final draft will
have been prepared by any Party will not give rise to any presumption for or
against any Party to this Lease Agreement or be used in any respect or forum in
the construction or interpretation of this Lease Agreement or any of its
provisions.

 

10.10.              Integration.  This Lease Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to its subject matter.  This
Lease Agreement and such instruments contain the entire understanding of the
Parties with respect to the subject matter hereof and thereof.  No
understanding, representation, promise, or agreement, whether oral or written,
is intended to be or shall be included in or form part of this Lease Agreement
unless it is contained in a written amendment hereto executed by the Parties
hereto after the date of this Lease Agreement.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Lease Agreement has been duly executed by the parties
hereto as of the date first above written.

 

 

 

EQUITRANS, L.P.

 

 

 

 

By:

ET Blue Grass Company,

 

 

its sole general partner

 

 

 

 

 

 

 

By:

/s/ Randall L. Crawford

 

 

Randall L. Crawford

 

 

Executive Vice President

 

 

 

 

 

 

 

 

SUNRISE PIPELINE LLC

 

 

 

 

 

 

 

By:

/s/ Martin A. Fritz

 

 

Martin A. Fritz

 

 

Executive Vice President

 

29

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

CALCULATION OF LEASE PAYMENT

 

1.                                      The R-Payment Alternative under the
Lease Agreement shall be calculated as follows:

 

PR = B + I + V - (Dm + Dt + Do)

 

Where:

 

PR  =       R-Payment Alternative payable under the Lease Agreement

 

B  =         Base Rental Payment as defined in Section 2.3(b)(i) of the Lease
Agreement

 

I =                               Incremental Capacity Revenue as defined in
Section 1.1(y) of the Lease Agreement

 

V =                           Sunrise Volumetric Revenue as defined in
Section 1.1(vv) of the Lease Agreement.

 

Dm =                        Operational Deductions as defined in
Section 2.3(b)(ii)(A) of the Lease Agreement

 

Dt =                        Deductions for Other Taxes as defined in
Section 2.3(b)(ii)(B) of the Lease Agreement

 

Do =        Other Deductions as defined in Section 2.3(b)(ii)(C) of the Lease
Agreement

 

* * *

 

2.                                      The C-Payment Alternative under the
Lease Agreement shall be calculated as follows:

 

PC = N + R

 

Where:

 

PC  =       C-Payment Alternative payable under the Lease Agreement

 

N  =         Depreciation Expense as defined in Section 2.3(c)(i)(A) of the
Lease Agreement

 

R  =                        Pre-tax Return on Rate Base as defined in
Section 2.3(c)(i)(B) of the Lease Agreement

 

* * *

 

3.                                       The Lease Payment due each month shall
be the lesser of the R-Payment Alternative or the C-Payment Alternative as
calculated in items 1 and 2 above.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

 

 

CONSTRUCTION

 

MANAGEMENT AGREEMENT

 

between

 

SUNRISE PIPELINE, LLC

 

And

 

EQUITRANS, L.P.

 

Effective as of                   , 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I Definitions

1

1.1.

Definitions

1

Article II Engagement and Relationship of Parties

6

2.1.

Engagement of Construction Manager

6

2.2.

Relationship of the Parties

7

2.3.

Power of Attorney

7

2.4.

Transfer of Contracts, Rights of Way, Permits and Title

8

Article III Project Services

8

3.1.

Services

8

3.2.

Performance

9

3.3.

Construction Contracts

10

3.4.

Inspection by Owner

10

3.5.

Testing

10

3.6.

Documentation

10

3.7.

Intellectual Property

11

3.8.

Key Personnel and Meetings

11

3.9.

Changes and Change Orders

12

Article IV Covenants; Negative Covenants

13

4.1.

Standard of Care; Limited Warranty

13

4.2.

Negative Covenants

14

Article V Budget; Bidding; Payments

14

5.1.

Preliminary Budget

14

5.2.

Bidding.

15

5.3.

Final Budget.

15

5.4.

Billing and Payments

16

5.5.

Reimbursement for Emergencies

17

Article VI Warranty Limitations; Claims

18

6.1.

Limitations

18

6.2.

Claims

18

Article VII Term; Termination; Default; Remedies

19

7.1.

Term

19

7.2.

Termination

19

7.3.

General Obligations

20

7.4.

Remedies for Breach of Agreement

20

7.5.

Limited Project Services Warranty Claim

20

Article VIII Insurance

21

8.1.

Owner Policies

21

8.2.

Construction Manager Policies

21

Article IX Access to Facilities

22

9.1.

Access to Facilities

22

Article X Past Due Amounts

22

10.1.

Past Due Amounts

22

 

--------------------------------------------------------------------------------


 

Article XI Construction Manager’s Representations

22

11.1.

Organization

22

11.2.

Authorization and Enforceability

22

11.3.

No Violation of Law or Agreements

22

11.4.

Consents

23

11.5.

No Pending Litigation or Proceedings

23

Article XII Owner’s Representations

23

12.1.

Organization

23

12.2.

Authorization and Enforceability

24

12.3.

No Violation of Laws or Agreements

24

12.4.

No Pending Litigation or Proceedings

24

12.5.

Consents

25

Article XIII Indemnification

25

13.1.

Indemnification.

25

13.2.

Procedures Relating to Indemnification

26

Article XIV Force Majeure

26

14.1.

Force Majeure

26

14.2.

Construction Manager Obligations

27

Article XV Miscellaneous

27

15.1.

Disputes Relating to Changes

27

15.2.

Addresses of Parties

28

15.3.

Assignment and Transfer

28

15.4.

Survival

28

15.5.

Entirety

28

15.6.

Modifications

28

15.7.

Headings and Subheadings

29

15.8.

Choice of Law and Venue

29

15.9.

Limitation on Damages

29

15.10.

Counterparts

29

15.11.

Joint Preparation

30

 

--------------------------------------------------------------------------------


 

Exhibit A-1

Initial Project Plan

Exhibit B

Form of Permit Assignment

Exhibit C

Key Personnel

Exhibit D

Preexisting Construction Contracts

Exhibit E-1

Preliminary Budget for Initial Sunrise Facilities

Exhibit F

Owner’s Insurance Requirements

Exhibit G

Construction Manager’s and Service Providers’ Insurance Requirements

 

 

Annex I

List of Equipment

 

--------------------------------------------------------------------------------


 

CONSTRUCTION MANAGEMENT AGREEMENT

 

CONSTRUCTION MANAGEMENT AGREEMENT (“Agreement”) entered into effective as of
                      , 2012 (“Effective Date”), by and between SUNRISE
PIPELINE, L.L.C., a Delaware limited liability company (“Owner”) and EQUITRANS,
L.P., a Pennsylvania limited partnership (“Construction Manager”).  Construction
Manager and Owner may be referred to herein individually as “Party” or
collectively as “Parties.”  Certain capitalized terms used are defined in
Article I hereof.

 

RECITALS

 

WHEREAS Owner desires to engage Construction Manager to perform (and
Construction Manager desires to perform) the Project Services (as defined
herein), as an independent contractor, with respect to the Project (as defined
herein).

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are herby acknowledged by the Parties, Owner
and Construction Manager hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1.                            Definitions

 

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Sections referred to below:

 

(a)                                 “Additional Facilities” has the meaning
assigned to such term is Section 3.3(a)(1) of the Lease Agreement.

 

(b)                                 “Additional Project Plan” means a plan,
which the Parties may mutually agree upon from time to time, and which, when
executed, shall be attached and incorporated herein as part of this Agreement,
governing Construction Manager’s scope of authority in respect of its
performance of the Project Services related to any Additional Facilities, which
shall include, as applicable: (i) a detailed description of the Additional
Facilities, including a map of the rights of way granted (or expected to be
granted) in connection with the Project and the location of, and detailed
specifications for, related compression and dehydration equipment; (ii) the
Permits List, (iii) the Rights of Way List, (iv) a copy of the engineering
drawings prepared by Construction Manager in connection with the Project; and
(v) a listing of acceptable bidders for the DPC Activities.

 

(c)                                  “Adverse Changes” means any Change that
would adversely affect Owner, Owner’s business with respect to the Project or
Owner’s rights and remedies under this Agreement, any Project Contract or
otherwise, including any Change that (i) decreases

 

1

--------------------------------------------------------------------------------


 

the diameter of, (ii) materially modifies the route of, (iii) decreases the
capacity of, or (iv) could be reasonably expected to increase operating or
maintenance costs of, the Project.

 

(d)                                 “Affiliate” means with respect to any
Person: (a) each entity that such Person Controls; (b) each Person that Controls
such Person; and (c) each entity that is under common Control with such Person.

 

(e)                                  “Agreement” has the meaning assigned to
such term in the first paragraph of this Agreement..

 

(f)                                   “Assignment Agreement” means the
assignment agreement entered into by and between Equitrans, L.P. and Sunrise
Pipeline, LLC as of                       , 2012.

 

(g)                                  “Bid” has the meaning assigned to such term
in Section 3.6, below.

 

(h)                                 “Bid Meeting” means a meeting to be
conducted by Key Personnel and, at Owner’s election, Owner’s Representative, to
discuss, among other things, the preparation of open bid documents related to
the DPC Activities and any Bids submitted by or on behalf of Service
Provider(s).

 

(i)                                     “Business Day” any Day other than a
Saturday, a Sunday or a holiday on which national banking associations are
closed in Pittsburgh, Pennsylvania or New York, New York.

 

(j)                                    “Change” has the meaning assigned to such
term in Section 3.9(a), below.

 

(k)                                 “Change Order” has the meaning assigned to
such term in Section 3.9(c), below.

 

(l)                                     “Designated Account” has the meaning
assigned to such term in Section 5.4(b), below.

 

(m)                             “Compression Station” means that certain
Compression Station identified as the Jefferson Compressor Station where the
compressor, dehydration equipment, related appurtenances, tanks, filters,
separation vessels, meters and associated buildings are located.

 

(n)                                 “Construction Contracts” has the meaning
assigned to such term in Section 5.2, below.

 

(o)                                 “Construction Manager” has the meaning
assigned to such term in the first paragraph of this Agreement.

 

(p)                                 “Construction Manager Indemnified Party” has
the meaning assigned to such term in Section 13.1(a), below.

 

(q)                                “Control” means the possession, directly or
indirectly, through one or more intermediaries, of the following:

 

(i)                                     in the case of a corporation, 50.01% or
more of the outstanding voting securities thereof; (B) in the case of a limited
liability company, partnership, limited partnership or venture, the right to
receive 50.01% or more of the distributions

 

2

--------------------------------------------------------------------------------


 

therefrom (including liquidating distributions); (C) in the case of a trust or
estate, including a business trust, 50.01% or more of the beneficial interest
therein; and (D) in the case of any other entity, 50.01% or more of the economic
or beneficial interest therein; and

 

(ii)                                  in the case of any entity, the power or
authority, through ownership of voting securities, by contract or otherwise, to
exercise predominant control over the management of the entity.

 

(r)                                    “Conveyance” means the General
Conveyance, Assignment and Bill of Sale entered into between Construction
Manager and Owner effective on the same date as the Effective Date of this
Agreement.

 

(s)                                   “Day” means a calendar day; provided that
if any period of days referred to in this Agreement shall end on a day that is
not a Business Day, then the expiration of such period shall be automatically
extended until the end of the first succeeding Business Day.

 

(t)                                    “Designee” has the meaning assigned to
such term in Section 8.2(a)(i) of the Lease Agreement.

 

(u)                                 “DPC Activities” mean the design,
procurement, and construction activities (including pre-commissioning and
commissioning, inspection and testing) performed by Service Providers (or, as
provided in Section 3.1, by Construction Manager) in connection with the
Project.

 

(v)                                 “Effective Date” has the meaning assigned to
such term in the first paragraph of this Agreement.

 

(w)                               “Emergency” means an unexpected event that
(i) causes, or risks causing, damage to the Initial Sunrise Facilities, any
Additional Facilities, or other property or injury to any Person, including
environmental damage, or may result in the violation of Law; and (ii) is of such
a nature that responding to the event cannot, in the reasonable discretion of
Construction Manager or its Designee, await the decision of Owner.

 

(x)                                 “EQT Corp.” means EQT Corporation, a
Pennsylvania corporation.

 

(y)                                 “Expense Notice” has the meaning assigned to
such term in Section 5.4(b), below.

 

(z)                                  “Final Accounting” has the meaning assigned
to such term in Section 5.4(e), below.

 

(aa)                          “Final Budget” has the meaning assigned to such
term in Section 5.3(a), below.

 

(bb)                         “Force Majeure” has the meaning assigned to such
term in Section 14.1, below.

 

(cc)                            “Governmental Authority” means a federal, state,
provincial, local or foreign governmental authority, including the United States
of America; a commonwealth, territory or district thereof; a county or parish; a
city, town, township, village or other municipality; a district, ward or other
subdivision of any of the foregoing; any executive,

 

3

--------------------------------------------------------------------------------


 

legislative or other governing body of any of the foregoing; any agency,
authority, board, bureau, instrumentality, department, system, service, office,
commission, committee, council or other administrative body of any of the
foregoing; any court or other judicial body; and any officer, official or other
representative of any of the foregoing.

 

(dd)                          “In-Service Date” means the date upon which:
(i) construction of the Initial Sunrise Facilities or any Additional Facilities,
as applicable, shall be substantially complete and all piping, equipment and
components thereof are mechanically complete, have been fully hydrotested and
are available for operation and service in accordance; and (ii) the Parties
shall have received all approvals necessary from any Governmental Authority to
place such facilities into service.

 

(ee)                            “Indemnified Party” has the meaning assigned to
such term in Section 13.2, below.

 

(ff)                              “Indemnifying Party” has the meaning assigned
to such term in Section 13.2, below.

 

(gg)                            “Initial Sunrise Facilities” means all
facilities, pipelines, machinery, measurement equipment and other equipment,
accessions and improvements in respect of the foregoing, defined in the
Assignment Agreement as the “Sunrise Facilities.”  The Initial Sunrise
Facilities do not include the pipeline segment known as the H-111 pipeline or
any additions or modifications to that facility.

 

(hh)                          “Initial Project Plan” means the plan attached
hereto as Exhibit A-1 governing Construction Manager’s scope of authority in
respect of its performance of the Project Services related to the Initial
Sunrise Facilities, which includes: (i) a detailed description of the Initial
Sunrise Facilities, including a map of the rights of way granted (or expected to
be granted) in connection with the Project and the location of, and detailed
specifications for, related compression and dehydration equipment; (ii) the
Permits List, (iii) the Rights of Way List, (iv) a copy of the engineering
drawings prepared by Construction Manager in connection with the Project; and
(v) a listing of acceptable bidders for the DPC Activities.

 

(ii)                                  “Intellectual Property” has the meaning
assigned to such term in Section 3.7, below.

 

(jj)                                “Invoice” or “Invoices” have the meaning
assigned to such terms in Section 5.4(a), below.

 

(kk)                          “Key Person” and “Key Personnel” have the meaning
assigned to such terms in Section 3.8(b), below.

 

(ll)                                  “Law” means any applicable constitutional
provision, statute, act, code, law, regulation, rule, ordinance, order, decree,
ruling, proclamation, resolution, judgment, decision, declaration or
interpretative or advisory opinion or letter of a Governmental Authority having
valid jurisdiction.

 

(mm)                 “Lease Agreement” means the Lease Agreement dated
                          , 2012 by and between Owner and Construction Manager.

 

4

--------------------------------------------------------------------------------


 

(nn)                          “Lease Termination Date” has the meaning assigned
to such term in Article V of the Lease Agreement.

 

(oo)                          “Limited Project Services Warranty” has the
meaning assigned to such term in Section 4.1(c), below.

 

(pp)                          “Losses” has the meaning assigned to such term in
Section 13.1(a), below..

 

(qq)                          “Manager DPC Activities” - has the meaning
assigned to such term in Section 3.1, below.

 

(rr)                                “Month” means the period of time beginning
on the first Day of a calendar month and ending at the same time on the first
Day of the next succeeding calendar month.

 

(ss)                              “Owner” has the meaning assigned to such term
in the first paragraph of this Agreement.

 

(tt)                                “Owner Indemnified Party” has the meaning
assigned to such term in Section 13.1(b), below.

 

(uu)                          “Owner Representative” has the meaning assigned to
such term in Section 3.8(c), below.

 

(vv)                          “Party” or “Parties” mean any of the entities
named in the first paragraph to this Agreement and any respective successors or
assigns in accordance with the provisions of this Agreement.

 

(ww)                      “Person” means a natural person, partnership (whether
general or limited and whether domestic or foreign), limited liability company,
foreign limited liability company, trust, estate, association, corporation,
custodian, nominee or any other individual or entity in its own or any
representative capacity, or any Governmental Authority.

 

(xx)                          “Permit” means any regulatory permit or approval
required to construct, own and operate the Initial Sunrise Facilities or any
Additional Facilities, including any road crossing permits, building permits and
air permits and any other required environmental approvals.

 

(yy)                          “Permits List” means a complete listing of all
material Permits required for the development, construction, and operation of
the Initial Sunrise Facilities or any Additional Facilities, as applicable,
which includes, (i) all Permits that Construction Manager or its Designee have
obtained in connection with the Project, (ii) the date on which each Permit was
applied for (or is expected to be applied for) with the applicable Governmental
Authority and (iii) the date on which each such Permit application was approved
(or is expected to be approved) by the applicable Governmental Authority.

 

(zz)                            “Preexisting Construction Contracts” has the
meaning assigned to such term in Section 5.1, below.

 

(aaa)                   “Preliminary Budget” has the meaning assigned to such
term in Section 5.1, below.

 

5

--------------------------------------------------------------------------------


 

(bbb)                   “Project” means the development and construction of the
Initial Sunrise Facilities or any Additional Facilities, as applicable, pursuant
to the terms and conditions of this Agreement.

 

(ccc)                      “Project Contracts” mean the Construction Contracts,
the Preexisting Construction Contracts, the Permits, and any right of way
agreements entered into in connection with the Project.

 

(ddd)                   “Project Management Meeting” has the meaning assigned to
such term in Section 3.8(d), below.

 

(eee)                      “Project Services” - the duties and activities of
Construction Manager as set forth in Article III of this Agreement.

 

(fff)                         “Reimbursable Expenses” has the meaning assigned
to such term in Section 5.4(c), below.

 

(ggg)                      “Right of Way List” means a complete listing of all
rights of way required for the development, construction, and successful
operation of the Initial Sunrise Facilities or any Additional Facilities, as
applicable, which includes, (i) all rights of way that Construction Manager or
its Designee has obtained (or expect to obtain) in connection with the Project,
and (ii) the date upon which each right of way was granted (or is expected to be
granted) by the applicable property owner.

 

(hhh)                   “Service Provider” or “Service Providers” have the
meanings assigned to such terms in Section 3.2, below.

 

(iii)                               “Service Provider Dispute” has the meaning
assigned to such term in Section 6.2(a), below.

 

(jjj)                            “Service Provider Dispute Notice” has the
meaning assigned to such term in Section 6.2(a), below.

 

(kkk)                   “Site” means the area where any of the activities in
Article III with respect to the Project are being performed.

 

(lll)                               “Third Party Claims” has the meaning
assigned to such term in Section 13.2, below.

 

(mmm)       “Warranty Defect” has the meaning assigned to such term in
Section 7.5, below.

 

ARTICLE II
ENGAGEMENT AND RELATIONSHIP OF PARTIES

 

2.1.                            Engagement of Construction Manager, Right to
Assign or Delegate to a Designee

 

As of the Effective Date, Owner hereby engages Construction Manager to perform
the Project Services, and Construction Manager hereby accepts such engagement
and agrees to perform all acts necessary or appropriate to perform the Project
Services, in each case, in accordance with

 

6

--------------------------------------------------------------------------------


 

the terms and conditions and subject to the limitations set forth in this
Agreement. Owner acknowledges and agrees that in performing the Project
Services, Construction Manager may utilize the services of any Person, including
its Affiliates.  At any time during the term of this Agreement, Construction
Manager may delegate or assign to a Designee, pursuant to the procedure set
forth in Section 8.2(a)(i) of the Lease Agreement, Construction Manager’s rights
and obligations to perform under this Agreement, including Construction
Manager’s performance of any Project Services.  To the extent that any rights or
obligations are delegated or assigned pursuant to this paragraph, such
delegation or assignment by Construction Manager to its Designee shall be
subject to the provisions of Section 3.5 of the Lease Agreement.

 

2.2.                            Relationship of the Parties

 

In performing the Project Services, Construction Manager and/or its Designee
each shall be individually an independent contractor, and, except as otherwise
specifically provided in Section 2.3, Construction Manager and/or its Designee
shall not be deemed for any purpose to be an agent or representative of Owner.
Construction Manager shall have full legal charge and control of its employees,
agents and equipment engaged in the performance of the Project Services,
including its Affiliates and their employees, agents and equipment and, subject
to the terms and conditions of this Agreement, shall be solely responsible for
any acts or omissions of any of them in connection with such performance.

 

2.3.                            Power of Attorney

 

Owner hereby grants Construction Manager a revocable, limited power of attorney
authorizing Construction Manager to:

 

(a)                                 take such action as may be necessary and
consistent with the terms of this Agreement to (i) maintain in the name of Owner
the Permits and rights of way described in the Project Plan and contributed to
Owner on or prior to the Effective Date pursuant to the Conveyance Agreement and
(ii) obtain in the name of Owner any other Permits or rights of way reasonably
required for the development, construction, or operation of the Initial Sunrise
Facilities, regardless of whether such Permits or rights of way are described in
the Project Plan;

 

(b)                                 take such action as may be necessary and
consistent with the terms of this Agreement to obtain in the name of Owner any
Permits or rights of way reasonably required for the development, construction,
or operation of any Additional Facilities, regardless of whether such Permits or
rights of way are described in any Additional Project Plan

 

(c)                                  execute in the name of Owner (i) any
Construction Contract described in the Initial Project Plan or any Additional
Project Plan, and (ii) any other Construction Contract reasonably required for
the development, construction or operation of the Initial Sunrise Facilities and
any Additional Facilities regardless of whether such Construction Contract is
described in the Initial Project Plan or any Additional Project Plan.

 

For the avoidance of doubt, the Parties acknowledge and agree that Construction
Manager may elect and currently intends to enter into in its own name or the
name of its Designee (i) the

 

7

--------------------------------------------------------------------------------


 

Construction Contracts and (ii) any Permits required to be held in the name of
Construction Manager or its Designee.  Owner shall promptly execute each of the
Project Contracts that Construction Manager brings to Owner for its execution;
provided that each such Project Contract is consistent with the Initial Project
Plan or applicable Additional Project Plan.

 

2.4.                            Transfer of Contracts, Rights of Way, Permits
and Title

 

(a)                                 The Parties acknowledge that on or prior to
the Effective Date, Construction Manager has contributed to Owner (i) pursuant
to the Conveyance, all rights of way taken in Construction Manager’s name prior
to the Effective Date hereof and (ii) pursuant to the Assignment Agreement, all
Permits (other than those that must be held in the name of Construction Manager
or its Designee, those that require approvals to transfer that have not yet been
obtained and those that must be re-issued in the name of Owner) and all
equipment and personal property related to the Project purchased or held by
Construction Manager or its Designee for which Construction Manager or its
Designee has been paid by Owner.

 

(b)                                 As soon as reasonably practicable after the
Effective Date, other than with respect to any Permits that must be held in the
name of Construction Manager or its Designee, Construction Manager or its
Designee shall (i) obtain any approvals to transfer Permits held in Construction
Manager’s name or in the name of its Designee that have not been obtained prior
to the Effective Date and upon obtaining such approvals, Construction Manager
and Owner will execute one or more assignments substantially in the form of
Exhibit B attached hereto conveying any such Permits to Owner and (ii) make all
filings required in the name of Owner for the issuance or re-issuance of any
Permits that must be issued or re-issued in Owner’s name.

 

(c)                                  Construction Manager and Owner intend, and
hereby agree, that title to, and ownership of, all work, assets, and property,
whether real or personal, tangible or intangible, created pursuant to any
Construction Contract or Preexisting Construction Contract shall automatically
transfer to and vest in Owner upon Construction Manager’s or its Designee’s
payment of the Reimbursable Expenses in respect of such work, assets or property
pursuant to Section 5.4(c) hereof, and Construction Manager or its Designee
shall take all reasonable actions under the Construction Contracts and
Preexisting Construction Contracts that may be required to effectuate such
intention.

 

ARTICLE III
PROJECT SERVICES

 

3.1.                            Services

 

During the term of this Agreement, subject to the other provisions hereof,
Construction Manager or its Designee shall have the full power and authority of
Owner with respect to, and shall be obligated to perform, the following acts and
services on behalf of (and for the benefit of) Owner, in connection with the
Project, in accordance with the Final Budget (as hereinafter defined) and the
Initial Project Plan or any Additional Project Plan:

 

8

--------------------------------------------------------------------------------


 

(a)                                 coordinate, manage, monitor and cause the
successful implementation of the Project, including surveying, right of way
acquisition and obtaining Permits;

 

(b)                                 perform all engineering required for the
successful implementation of the Project;

 

(c)                                  subject to the limitations set forth in
Section 6.2, as applicable, administer and maintain all Project Contracts on
behalf of Owner, monitor the performance by the counterparties to each Project
Contract and enforce the terms of each Project Contract;

 

(d)                                 within the confines of the Final Budget and
Project Contracts, cause to be acquired all materials and procure all equipment
necessary for the Project;

 

(e)                                  without limiting Owner’s rights set forth
in Section 3.8(c), negotiate contracts with Service Providers for the Project;

 

(f)                                   perform quality control of construction of
the Project;

 

(g)                                  perform the pre-commissioning and
commissioning of the Project, as required;

 

(h)                                 coordinate, manage and monitor all third
party inspection work set forth in the Initial Project Plan or any Additional
Project Plan and perform all other inspections of construction of the Project;

 

(i)                                     create, retain and maintain vendor and
Project data, books, records, and receipts; and

 

(j)                                    cause to be performed any other acts or
services reasonably required to complete the Project.

 

Construction Manager shall perform, or cause one or more of its Designee to
perform, all of the Project Services.  Construction Manager may elect (in its
sole discretion) to perform or to cause its Designee to perform any services
(other than construction services) required to complete the Project that are in
addition to the Project Services described above and not performed by any other
Person (the “Manager DPC Activities”); provided that such Manager DPC Activities
will be provided pursuant to a contract (containing customary terms, conditions,
representations and warranties as if such Project Contract were entered into by
a bona fide third party in an arms-length transaction rather than by Owner)
which shall be a “Project Contract” entered into in compliance with this
Agreement and that, for purposes of enforcing the obligations set forth in this
Agreement as to any Manager DPC Activities provided by Construction Manager or
its Designee, Construction Manager or its Designee, as applicable, shall be
deemed a “Service Provider” hereunder.

 

3.2.                            Performance

 

Construction Manager or its Designee shall oversee and review the performance of
the successful bidder or bidders, the surveyors, the land acquisition
contractors and any other counterparty to the Project Contracts, and their
Designee, agents, consultants, subcontractors or representatives to the extent
such Persons are providing services or materials under the Project Contracts
(collectively, the “Service Providers” and each a “Service Provider”). Without

 

9

--------------------------------------------------------------------------------


 

limiting Construction Manager’s obligations under Section 4.1, in no case shall
Construction Manager be responsible for the means, methods or techniques by
which work is performed under any Project Contract by a Service Provider. To the
extent Construction Manager or its Designee is performing Manager DPC Activities
under a Project Contract, the terms of such Project Contract (rather than this
Agreement) will govern Owner’s rights and obligations with respect to
Construction Manager or its Designee with regard to such Manager DPC Activities.

 

3.3.                            Construction Contracts

 

The Parties acknowledge that as provided in and subject to the provisions of
Section 2.3, all Construction Contracts may be between Construction Manager or
its Designee and the relevant Service Provider, unless Construction Manager
elects to enter into any such Project Contract in the name of Owner pursuant to
Section 2.3(c).

 

3.4.                            Inspection by Owner

 

Owner, or its employees or agents, shall have the right, at all reasonable
times, at the expense of Owner, to inspect or cause to be inspected, the
(a) fabrication, construction, installation and testing activities and
(b) equipment and materials to be used in the engineering, procurement and
construction of the Initial Sunrise Facilities or any Additional Facilities;
provided that such inspection shall not interfere with the engineering,
procurement and construction of the Initial Sunrise Facilities or any Additional
Facilities, and Owner, its employees or agents inspecting the work shall abide
by any and all safety rules and procedures applicable to the Initial Sunrise
Facilities or any Additional Facilities.

 

3.5.                            Testing

 

Construction Manager or its Designee will advise Owner in writing of all
scheduled testing of the Initial Sunrise Facilities and any Additional
Facilities (or any portion thereof) reasonably in advance of the commencement of
any such testing, and Owner shall have the right to witness such testing.

 

3.6.                            Documentation

 

(a)                                 Construction Manage shall deliver to Owner
within ten (10) Days after the receipt of any bid for the performance of the DPC
Activities (a “Bid”), a copy of all materials submitted in connection with such
Bid.

 

(b)                                 As soon as reasonably practicable (but in no
event later than ninety (90) Days) after the In-Service Date of the applicable
Project, Construction Manager shall deliver to Owner originals of, and
Construction Manager may, at its expense, keep copies of, (i) all documentation
required by, applications submitted to and correspondence with any Governmental
Authorities having jurisdiction over the construction, ownership and operation
of the Initial Sunrise Facilities and any Additional Facilities, including
applicable regulations and (ii) other documentation relating to the Initial
Sunrise Facilities and any Additional Facilities, including the Initial Project
Plan or Additional Project Plan, “as built” engineering drawings, accounting
records, purchase orders and all

 

10

--------------------------------------------------------------------------------


 

other documents required by the terms and provisions of the Project Contracts,
as well as material warranties, mill test records, radiographic inspection
records, hydrostatic testing records, welding procedures and qualification tests
and such other documents in Construction Manager’s possession as are reasonably
requested by Owner. All such documentation is the property of Owner.

 

(c)                                  Construction Manager shall, for the entire
term of this Agreement, maintain books and records demonstrating all costs and
expenditures relating to the Projects and Project Services or otherwise required
by this Agreement. Owner or its authorized representative shall have the right,
during normal business hours at any time during the term of this Agreement
following reasonable prior written notice to Construction Manager, to audit such
books and records at the corporate offices of Construction Manager no more than
once annually.

 

3.7.                            Intellectual Property

 

Any (i) inventions, whether patentable or not, developed or invented, or
(ii) copyrightable material (and the intangible rights of copyright therein)
developed by Construction Manager, its Designee, or their employees directly in
connection with the performance of the Project Services ((i) and
(ii) collectively the “Intellectual Property”), other than any Intellectual
Property arising under, developed pursuant to or in connection with any Project
Contract, shall be the property of Construction Manager; provided however that
Construction Manager hereby grants to Owner an irrevocable, royalty free,
non-exclusive, non-transferrable right and license to use all such Intellectual
Property in connection with development and operation of the Project, any
expansions of capacity and extensions of the Project and any other facilities of
Owner that are inter-connected with the Project.  Any rights of Construction
Manager in and to any Intellectual Property arising under or developed pursuant
to or in connection with any Construction Contract or Preexisting Construction
Contract shall become the property of Owner when such Construction Contract or
Preexisting Construction Contract is transferred and assigned pursuant to
Section 2.4(b).  Except as expressly provided above, no rights in Construction
Manager’s or its Designee’s respective intellectual property are provided
hereunder.

 

3.8.                            Key Personnel and Meetings

 

(a)                                 Construction Manager or its Designee shall
provide adequate personnel to perform the Project Services.  Such personnel
shall be duly qualified and experienced to effect the performance to which they
are assigned and shall be made available by Construction Manager or its Designee
as and when required for such purpose.

 

(b)                                 Construction Manager or its Designee shall,
within thirty (30) Days after the Effective Date, provide Owner with a listing
of the key positions that shall be initially assigned to the personnel
designated on Exhibit C attached hereto (the “Key Personnel” and each a “Key
Person”).

 

(c)                                 Owner shall have the right, but not the
obligation, to appoint one or more of Owner’s (or its Affiliate’s) employees,
independent contractors or agents to work with Construction Manager or its
Affiliate(s) (each an “Owner Representative”).  Each Owner

 

11

--------------------------------------------------------------------------------


 

Representative shall have the right to attend each Project Management Meeting or
any other meeting of Key Personnel reasonably associated with or related to the
Project, including, for the avoidance of doubt, any Bid Meetings.

 

(d)                                 The Key Personnel shall attend, and any
Owner Representative may attend, weekly project management meetings (each a
“Project Management Meeting”).  Such Project Management Meetings may be held via
conference call.

 

(e)                                  Construction Manager or its Designee shall
at all times have an employee or agent on the Site during the performance of any
work by Service Providers on the Project.  A Key Person shall visit the Site and
visually inspect construction quality and progress at least once per week.

 

(f)                                   Construction Manager or its Designee may
remove any Key Personnel; provided that Construction Manager or its Designee is
capable of promptly providing a suitable replacement (where prevailing
circumstances require such replacement).  Construction Manager or its Designee
may, upon prior notice to Owner, restrict any Owner Representative from
participation in the Project and Project Management Meetings for material
violation of Construction Manager’s written policies concerning workplace safety
or for any other reasonable grounds; provided that such Owner Representative may
not be so restricted for his or her first violation thereof.

 

3.9.                            Changes and Change Orders

 

(a)                                 Owner may, subject to the limitations set
forth below, make changes to the Initial Project Plan or any Additional Project
Plan and order Construction Manager or its Designee to change, alter, increase
or omit any part of the Initial Project Plan or any Additional Project Plan
(each, a “Change”) on written notice to Construction Manager.  In no event shall
Construction Manager or its Designee be obligated to make any Change that would
be reasonably expected to result in (i) any material delay in the In-Service
Date of the applicable Project, (ii) the Project Services being performed in an
unsafe manner or a manner not consistent with those provisions of this Agreement
related to the protection of the environment, or (iii) a violation of any Law or
Permit. When additional Project Services are undertaken pursuant to a Change,
Construction Manager or its Designee shall provide, or cause to be provided,
additional necessary personnel, Service Providers, material and equipment and
other required goods, services or materials in accordance with the Change.

 

(b)                                 Construction Manager or its Designee may
make Changes to the Initial Project Plan or any Additional Project Plan, other
than Adverse Changes, including such changes as are reasonably deemed necessary
to alter, increase or omit any part of the Project or, alternatively, to include
additional work not previously contemplated by the Initial Project Plan or
Additional Project Plan.

 

(c)                                  As soon as reasonably practicable after
notice by Owner, Construction Manager, or Construction Manager’s Designee of a
Change, Construction Manager shall inform Owner of the proposed required
adjustments to the Final Budget as a result of such

 

12

--------------------------------------------------------------------------------


 

Change.  Owner and Construction Manager shall then attempt to agree on a written
change order providing for such modifications (if any) to the Final Budget along
with a description of the Change(s) (a “Change Order”) and, if applicable, shall
attempt to agree with the applicable Service Providers on written change orders
under their respective Project Contracts as to such Change.  Following
completion of a Change Order, Construction Manager or its Designee shall
implement the Change described therein.

 

(d)                                 As soon as reasonably practicable after
notice by a Service Provider to Construction Manager or its Designee of a
Change, Construction Manager shall notify Owner of such Change.  Construction
Manager or its Designee and Service Provider shall negotiate in good faith
regarding such Change and any required adjustments, if applicable, to the Final
Budget (a “Service Provider Change Order”).  Construction Manager shall then
present such Service Provider Change Order to Owner, who shall approve or
disapprove such order within seven (7) Business Days.  Owner may participate in,
and Construction Manager shall keep Owner apprised of the status of any
negotiations with the Service Provider.

 

(e)                                  If the Parties fail to agree on any
required adjustment to the Final Budget, Construction Manager or its Designee:
(i) may commence to implement a Change proposed by Construction Manager or its
Designee or (ii) shall, if so ordered by Owner, commence to implement a Change
proposed by Owner.  If within thirty (30) Days after the date Construction
Manager or its Designee commenced such Change, the Parties have not agreed upon
any required adjustment to the Final Budget, then the Parties may arbitrate such
dispute in accordance with Section 15.1.

 

(f)                                   Owner, Construction Manager, Construction
Manager’s Designee and their Affiliate(s) will comply with all regulations and
requirements of any Governmental Authority necessary to implement Changes any
Initial Sunrise Facilities and any Additional Facilities.  Construction Manager,
or its Designee, as appropriate, will undertake any activities necessary to
obtain any Permits or other authorizations implement any Changes to the Initial
Sunrise Facilities or any Additional Facilities.

 

ARTICLE IV
COVENANTS; NEGATIVE COVENANTS

 

4.1.                            Standard of Care; Limited Warranty

 

(a)                                 Construction Manager and its Designee shall
perform the Project Services and shall carry out their other obligations
hereunder in good faith, in accordance with the terms and conditions of this
Agreement and in compliance with all applicable Laws, the Assignment Agreement,
the Conveyance, the Lease Agreement and any other contract associated with the
Project approved by Construction Manager in accordance with this Agreement. This
Section 4.1 shall not limit the obligations, representations, warranties or
guarantees, express or implied, of Construction Manager or its Designee as
“Service Providers” under any Project Contract with respect to Manager DPC
Activities.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Construction Manager agrees to administer
and enforce each Project Contract with the same degree of skill and care as if
the Project Services thereunder were performed solely for the benefit of the
Construction Manager.

 

(c)                                  With respect to any Project Services
performed by Construction Manager or its Designee: (i) Construction Manager or
its Designee, at their own expense, shall procure and maintain all permits,
licenses, work visas, residence permits and other governmental authorizations
from the appropriate authorities which are required for the prosecution of such
Project Services and which must be obtained in the name of Construction Manager
or its Designee or otherwise are not acquired by Owner; (ii) Construction
Manager warrants that all such Project Services shall be prosecuted in a good
and workmanlike manner, using qualified and experienced workers and properly
designated equipment and in compliance with the provisions of this Agreement and
all applicable Laws; and (iii) Construction Manager warrants that all
engineering services under Section 3.1(b) will be performed in accordance with
generally accepted standards and practices prevailing in the engineering
industry by individuals qualified in specific technical areas (collectively, the
“Limited Project Services Warranty”).

 

4.2.                            Negative Covenants

 

Except as otherwise provided herein, Construction Manager and its Designee shall
not do or, to the extent the same is within its control, permit to occur or to
continue any of the following:

 

(a)                                 sell, lease, sublease, pledge, mortgage,
assign, transfer or otherwise dispose of any of Owner’s now owned or hereafter
acquired assets (including receivable and leasehold interests), accept as
provided in the Lease Agreement; or

 

(b)                                 settle, compromise, file or prosecute any
claims, suits or litigation relating to the Project or Project Services, accept
as provided in the Lease Agreement.

 

ARTICLE V
BUDGET; BIDDING; PAYMENTS

 

5.1.                            Preliminary Budget

 

An estimate of all of the costs and expenses reasonably expected to be incurred
in connection with the Project Services and the procurement of appropriate
materials or otherwise under this Agreement, including those contracts entered
into prior to this Agreement attached as Exhibit D hereto (the “Preexisting
Construction Contracts”) is attached hereto as Exhibit E-1 (the “Preliminary
Budget”).  To the extent that Additional Facilities are designed and constructed
from time to time pursuant to this Agreement and the Lease Agreement, the
Parties shall agree upon a Preliminary Budget applicable to the Additional
Facilities.  For the purposes of Additional Facilities designed and constructed
under this Agreement, “Preexisting Construction Contracts” shall include any
contracts entered into prior to the date that the Lease Agreement became
applicable to such Additional Facilities.  Any such Preliminary Budget and
Preexisting

 

14

--------------------------------------------------------------------------------


 

Construction Contracts associated with the design and construction of Additional
Facilities shall be attached to and incorporated into this Agreement.

 

5.2.                            Bidding

 

Construction Manager or its Designee shall, with input from Owner, seek bids
from the acceptable bidders for the DPC Activities and procurement of
appropriate materials, prepare open bid documents, conduct Bid Meetings and
select the successful Bids for the Project (collectively, the “Bidding
Process”). Owner in a timely manner shall cooperate with Construction Manager or
its Designee as reasonably required in connection with the Bidding Process
including the provision of information for such purpose. Once the successful
Bids have been selected, the Bidding Process shall culminate with Construction
Manager or its Designee and the successful bidders executing contracts for the
provision of the DPC Activities and procurement of appropriate materials for the
Initial Sunrise Facilities and any Additional Facilities (the “Construction
Contracts”).  Notwithstanding the provisions of this paragraph, Construction
Manager and its Designee shall not be required to submit any Preexisting
Construction Contracts to the bidding procedure set forth in this paragraph

 

5.3.                            Final Budget

 

(a)                                 Within thirty (30) Days after the awarding
of the Construction Contracts for the Project, Construction Manager shall
deliver to Owner a final budget reflecting the Construction Contracts and the
value of all of the costs and expenses expected to be incurred in connection
with the Project Contracts and Project Services (the “Final Budget”).

 

(b)                                 The Final Budget shall:

 

(i)                                     include all of the costs and expenses
(together with the amount of goods and services tax, or substantially similar
tax, applicable to such costs and expenses) of the Project, including, without
duplication, all third party expenses to be incurred or paid by Owner in
connection with the Project Contracts and Project Services, or other activities
required by this Agreement (for clarity, such third party expenses shall not
include, and Owner shall not be required to pay, any expenses incurred by
Construction Manager or its Designee in connection with performance of the
Project Services (including the Manager DPC Activities described in Section 3.1
performed under Project Contracts));

 

(ii)                                  identify the operation by specific
reference to the applicable line items in the Final Budget;

 

(iii)                               describe the work in reasonable detail;

 

(iv)                              contain Construction Manager’s best estimate,
on a Monthly basis, of the total funds required to carry out such work;

 

(v)                                 provide a timetable of expenditures, if
known; and

 

15

--------------------------------------------------------------------------------


 

(vi)                              be accompanied by such other reasonable
supporting information as is necessary for an informed decision.

 

(c)                                  Owner shall approve the Final Budget no
later than ten (10) Days after its delivery by Construction Manager to Owner.

 

5.4.                            Billing and Payments

 

(a)                                 All Project Contracts, and all other
contracts associated with the Project, shall list the notice address of
Construction Manager, its Designee, or such other address as Construction
Manager shall specify, as the address for the delivery of associated bills and
invoices (collectively the “Invoices” and each an “Invoice”).

 

(b)                                 Immediately following the Effective Date,
Construction Manager or its Designee shall designate an account (the “Designated
Account”) into which Owner shall deposit funds to pay Reimbursable Expenses in
accordance with this Section 5.4.  On or before the tenth (10th) Business Day of
each Month during the term of this Agreement, Construction Manager or its
Designee shall provide to Owner a notice of all projected expenses for such
Month (the “Expense Notice”).  Within five (5) Business Days of receipt by Owner
of the Expense Notice, Owner shall deposit an amount of funds in the Designated
Account so that the balance of the aggregate unspent amounts deposited by Owner
into the Designated Account after such deposit shall equal 125% of the amount
set forth in the Expense Notice.

 

(c)                                  The obligation of Construction Manager and
its Designee to provide Project Services under this Agreement is subject to
Owner paying for, or providing funds to Construction Manager or its Designee to
pay for, all Reimbursable Expenses in accordance with this Section 5.4.  Owner
shall pay, or provide funds to pay, (i) all Invoices and any other amounts due
under the Project Contracts, (ii) all amounts due under Section 5.5 in respect
of costs incurred by Construction Manager or its Designee in the event of an
Emergency, (iii) all amounts due in respect of the Project Services and (iv) any
other amounts due under this Agreement (collectively, the “Reimbursable
Expenses”), in each case incurred in accordance with this Agreement. 
Construction Manager and its Designee shall be authorized to use funds deposited
by Owner in the Designated Account to pay all Reimbursable Expenses, including
any such Reimbursable Expenses incurred by Construction Manager or its Designee;
provided that the amount expended for Reimbursable Expenses (together with all
amounts previously expended by Construction Manager or its Designee for
Reimbursable Expenses) does not exceed the Final Budget.  If the unspent amount
deposited by Owner into the Designated Account is insufficient to pay any
Reimbursable Expense, Owner shall deposit an additional amount into the
Designated Account sufficient to fund Reimbursable Expenses within two
(2) Business Days of its receipt of a request therefor from Construction Manager
or Construction Manager’s Designee.  If this Agreement is terminated prior to
the Lease Termination Date, all Reimbursable Expenses incurred through the date
of termination shall be paid by Owner.  Owner’s obligation to reimburse
Construction Manager and/or Construction Manager’s Designee for Reimbursable
Expenses incurred by Construction Manager or its Designee under this Agreement
shall survive the termination of this Agreement.  In

 

16

--------------------------------------------------------------------------------


 

addition, if this Agreement is terminated pursuant to Section 7.2, Construction
Manager shall notify all Service Providers within ten (10) Business Days of such
termination that future Invoices are to be sent to the then-current notification
address of Owner. Owner shall not be responsible for, and Construction Manager
shall be responsible for, any penalties or expenses incurred as a result of
Construction Manager’s failure to so notify the Service Providers; provided that
Owner shall continue to be responsible for all obligations under any such
Invoices other than such penalties or expenses.  Upon expiration or termination
of this Agreement, Construction Manager or its Designee shall promptly return to
Owner any unspent amounts deposited by Owner into the Designated Account.

 

(d)                                 On or before the tenth (10th) Business Day
of each Month, Construction Manager or its Designee shall provide to Owner with
respect to the previous Month (i) copies of all invoices and like documents
related to any Reimbursable Expenses paid during such prior Month,
(ii) supporting documentation demonstrating that payment of each Reimbursable
Expense during the prior Month was duly approved and (iii) a list summarizing,
in chronological order, the date on which each Reimbursable Expense was paid.

 

(e)                                  Within sixty (60) Days after the In-Service
Date for the applicable Project, Construction Manager shall prepare and submit
to Owner a final accounting for the Project (the “Final Accounting”), showing
the total Project costs, including the actual amounts of Reimbursable Expenses
paid out of funds deposited by Owner into the Designated Account under
Section 5.4(c).  If, as reflected on the Final Accounting, the sum of the amount
deposited by Owner in the Designated Account is less than the total Project
costs, including the actual amounts of all Reimbursable Expenses, then Owner
shall pay to Construction Manager or its Designee the difference within thirty
(30) Days.  If, as reflected on the Final Accounting, the sum of the amount
deposited by Owner into the Designated Account is more than the total Project
costs, including the actual amounts of all Reimbursable Expenses, then
Construction Manager or its Designee shall pay Owner the difference within
thirty (30) Days.

 

(f)                                   For a period of three hundred sixty-five
(365) Days following receipt of the Final Accounting, Owner shall have the right
at its expense and at reasonable times during business hours upon five (5) Days
prior written notice to Construction Manager to audit the books and records of
Construction Manager or its Designee to the extent necessary to verify the
accuracy of the Final Accounting.  Owner shall have forty-five (45) Days after
conducting such audit to submit a written claim for adjustments, with supporting
detail, to Construction Manager.  Construction Manager shall respond to any such
written claim in writing within forty-five (45) Days after its receipt.  In the
event that Owner does not make a written claim for adjustments within the period
permitted above, the Final Accounting shall be deemed true and correct and final
for all purposes absent manifest error. To the extent that the foregoing varies
from any applicable statute of limitations, the Parties expressly waive all such
other applicable statutes of limitations.

 

17

--------------------------------------------------------------------------------


 

5.5.                            Reimbursement for Emergencies

 

Notwithstanding anything to the contrary in this Agreement, if Construction
Manager or its Designee take any action pursuant to an Emergency, Construction
Manager or its Designee shall be entitled to reimbursement for all costs
reasonably incurred in taking such action (unless such Emergency is the direct
result of gross negligence, willful misconduct, or a violation of any Law on the
part of Construction Manager or its Designee); provided that Construction
Manager shall immediately notify Owner of any such Emergency and promptly
provide Owner with sufficient explanation and justification for any action taken
in response thereto and the expenses incurred, or expected to be incurred, in
connection therewith. Owner shall reimburse Construction Manager or its
Designee, as applicable, for expenses reasonably incurred under this Section 5.5
upon receipt of invoices, if applicable, sent by Construction Manager or its
Designee in the ordinary course after the expenses have been incurred and Owner
notified thereof.

 

ARTICLE VI
WARRANTY LIMITATIONS; CLAIMS

 

6.1.                            Limitations

 

Except as may be provided in any Project Contract entered into for the
performance of Manager DPC Activities, neither Construction Manager nor its
Designee make any representations, warranties or guarantees, express or implied,
regarding the Initial Sunrise Facilities, any Additional Facilities, or the
Project Services, including any express or implied warranty of merchantability,
suitability, or fitness for a particular purpose, all of which are specifically
disclaimed.  In regards to any equipment, materials, supplies or services
purchased for the Initial Sunrise Facilities, any Additional Facilities, or as
part of the Project Services, the only warranties, if any, applicable thereto
and available to Owner shall be those required of Service Providers (including,
if applicable, Construction Manager or its Designee) under the Project
Contracts. Except as may be provided in any Project Contract entered into for
the performance of Manager DPC Activities, Construction Manager’s only
obligation arising out of or in connection with any such warranty or breach
thereof, until all rights and claims thereunder have been assigned and
transferred to Owner, shall be to use commercially reasonable efforts to enforce
such warranty. Owner shall have no other remedies against Construction Manager
or its Designee with respect to equipment, materials, supplies or services
performed or supplied under Project Contracts other than as provided in
Section 7.4.

 

6.2.                            Claims

 

Any and all claims against Owner instituted by anyone other than Construction
Manager or its Designee arising out of the performance of the Project Services
shall be settled or litigated and defended by Owner. Construction Manager shall
provide written notice to Owner as soon as reasonably practicable of any claims
instituted against Owner (regardless of the amount or nature of the claim).
Owner shall commence and handle any litigation or arbitration against another
party relating to the Initial Sunrise Facilities or any Additional Facilities;
provided that Construction Manager and its Designee shall be required to
(i) assign to Owner, or if such assignment is not permitted assert on Owner’s
behalf, all rights, remedies and defenses associated with any such claim under
any Project Contracts in Construction Manager’s name or in the name of
Construction Manager’s Designee and (ii) assist Owner in, but (subject to clause
(i) above) shall not be a party to, such defense as requested by Owner and shall
promptly provide

 

18

--------------------------------------------------------------------------------


 

to Owner any documents, personnel, records or other items as Owner may request
for such defense. For clarity, this provision shall not relieve Construction
Manager or its Designee from any liability attributable to the gross negligence,
willful misconduct or violation of any Law by any Construction Manager
Indemnified Party.

 

(a)                                 Construction Manager agrees not to waive and
to cause its Designee not to waive any rights or resolve, settle, defend, or
pursue any disputes with any Service Provider under any Project Contract (each
such dispute a “Service Provider Dispute”).  In the event of a Service Provider
Dispute, Construction Manager shall, within three (3) Days of receiving notice
of such dispute, deliver written notice to Owner of the existence of such
dispute and the matter so disputed (a “Service Provider Dispute Notice”). 
Within five (5) Business Days of its receipt of such Service Provider Dispute
Notice, Owner will notify Construction Manager of its election to pursue or
resolve such dispute in its own name.  If Owner so elects, Construction Manager
or its Designee shall (i) promptly assign and transfer such Service Provider
Dispute, and all of its rights, remedies and defenses associated therewith and
arising under the applicable Project Contract, to Owner and (ii) assist Owner
in, but (so long as it has made the assignment described in clause (i)) shall
not be a party to such pursuit or resolution as requested by Owner and shall
promptly provide to Owner any documents, personnel, records or other items as
Owner may request for such dispute.  If Owner does not so elect, Construction
Manager shall resolve such Service Provider Dispute subject to its obligations
under this Agreement.

 

ARTICLE VII
TERM; TERMINATION; DEFAULT; REMEDIES

 

7.1.                            Term

 

Unless earlier terminated pursuant to this Article VII, this Agreement shall
commence on the Effective Date and shall continue in effect until such time
after the Lease Termination Date, as that term is defined in the Lease
Agreement, that construction and commissioning activities of the Initial Sunrise
Facilities and all Additional Facilities initiated prior to the Lease
Termination Date are complete and all amounts due under any Project Contracts
and this Agreement have been paid in full, and all assignments and transfers of
Project Contracts and other rights required to be made by Construction Manager
and its Designee to Owner under this Agreement have been completed.

 

7.2.                            Termination

 

(a)                                 Construction Manager may terminate this
Agreement by notice to Owner if (unless caused by an event of Force Majeure)
Owner materially defaults in the performance of its obligations under this
Agreement and such material default continues for a period of fifteen (15) Days
after notice thereof to Owner.

 

(b)                                 Either Party may terminate this Agreement by
notice to the other Party if:

 

(i)                                     an order is made by a court or an
effective resolution is passed for the dissolution, liquidation, winding up or
reorganization of the other Party;

 

19

--------------------------------------------------------------------------------


 

(ii)                                  the other Party dissolves, liquidates or
terminates its existence;

 

(iii)                               the other Party becomes insolvent, bankrupt
or makes an assignment for the benefit of creditors;

 

(iv)                              a receiver is appointed for a substantial part
of the other Party’s assets; or

 

(v)                                 Owner gives notice that it is abandoning the
development of the Initial Sunrise Facilities.

 

7.3.                            General Obligations

 

Upon the termination or expiration of this Agreement, (i) Owner shall pay any
Reimbursable Expenses that have accrued or that have become due and payable
prior to such termination, and (ii) Construction Manager shall at Owner’s
request (and for which Owner shall continue to pay Reimbursable Expenses, if
necessary, as set forth in Section 5.4), (a) assist Owner in preparing an
inventory of all equipment, spare parts and supplies in use or in storage at the
Initial Sunrise Facilities and any Additional Facilities and provide to Owner
any documentation referred to in Section 3.6 and requested by Owner and
(B) provide all reasonable assistance required by Owner to assist in the
transition of the provision of the Project Services to Owner or a replacement
provider selected by Owner, including transferring to Owner or its designee the
documentation described in Section 3.8(b).

 

7.4.                            Remedies for Breach of Agreement

 

The sole remedy of Owner for breach of this Agreement by Construction Manager
(without limiting any claims that may be made by Owner against any insurance
policies required to be maintained by Construction Manager pursuant to
Article VIII) shall be the recovery of any actual direct damages suffered by
Owner that are caused by such breach; provided that, notwithstanding the
foregoing, Owner may, subject to Section 15.9, recover its actual damages
without such limitation and seek any other remedy available at law or equity:
(a) in the event such breach is caused by the gross negligence, willful
misconduct, or violation of Law on the part of Construction Manager or its
Designee; or (b) the breach of Sections 2.4, 4.1(b), 4.2, 5.4(c), 6.2, or 7.5 by
Construction Manager or its Designee.

 

7.5.                            Limited Project Services Warranty Claim

 

The following provisions constitute Owner’s sole and exclusive remedy for any
breach of Construction Manager’s Limited Project Services Warranty.  Owner shall
promptly notify Construction Manager in writing if it discovers that
Construction Manager or its Designee has breached the Limited Project Services
Warranty (such breach, a “Warranty Defect”) during the 12-month period following
the Completion Date. Construction Manager or its Designee shall thereupon, and
at their own cost and expense, promptly re-perform any necessary Project
Services and provide (at no expense to Owner) such design, engineering,
equipment, material, labor, shipping, and services necessary to correct the
Warranty Defect (including repair to any portion of the Initial Sunrise
Facilities or any Additional Facilities damaged in connection with the
correction of such Warranty Defect), in each case until such Warranty Defect is
corrected,

 

20

--------------------------------------------------------------------------------


 

even if such correction is not completed by the end of the 12-month period
following the In-Service Date of the applicable Project.  If Construction
Manager or its Designee is required to uncover any portion of the Initial
Sunrise Facilities or any Additional Facilities to perform any warranty work,
and it is determined that such portion of the Initial Sunrise Facilities or any
Additional Facilities does not contain a Warranty Defect, Owner shall pay
Construction Manager or its Designee for the cost of such uncovering and
re-covering.

 

ARTICLE VIII
INSURANCE

 

8.1.                            Owner Policies

 

For all insurance policies purchased by Owner or provided by others for the
benefit of Owner that pertain to the Project Services covered under this
Agreement, such insurance shall provide a waiver of subrogation in favor of
Construction Manager and any of the other Construction Manager Indemnified
Parties and any other Person to the extent indemnified by Owner.  These policies
shall also be endorsed to add Construction Manager, its Designee, and their
Affiliates as an additional insured to the extent indemnified by Owner.  Nothing
in this Agreement shall prevent Owner from self-insuring or self-assuming any
such insurance.  Owner shall be required to purchase and maintain insurance, or
otherwise self insure, as further described on Exhibit F attached hereto.  The
Parties do not intend the insurance limits set forth on Exhibit F to limit
Owner’s indemnity obligations hereunder in any respect.  Any insurance policies
purchased pursuant to this Section 8.1 will be primary insurance underlying any
other applicable insurance.

 

8.2.                            Construction Manager Policies

 

For all insurance policies purchased by Construction Manager or its Designee or
provided by others for the benefit of Construction Manager or its Designee,
which pertain to the Project Services covered under this Agreement, such
insurance shall provide a waiver of subrogation in favor of Owner and any other
Person to the extent indemnified by Construction Manager.  These policies shall
also be endorsed to add Owner and its Affiliates as an additional insured to the
extent indemnified by Construction Manager or its Designee.  Nothing in this
Agreement shall prevent Construction Manager or its Designee from self-insuring
or self-assuming any such insurance. Construction Manager shall be required to
purchase and maintain insurance, or otherwise self insure, as further described
on Exhibit G attached hereto.  Construction Manager also shall require any
contractor or sub-contractor performing work on the Project to maintain
insurance as described on Exhibit G attached hereto.  The Parties do not intend
the insurance limits set forth on Exhibit G to limit Construction Manager’s or
its Designee’s indemnity obligations hereunder in any respect.  Any insurance
policies purchased pursuant to this Section 8.2 will be primary insurance
underlying any other applicable insurance.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IX
ACCESS TO FACILITIES

 

9.1.                            Access to Facilities

 

Construction Manager, Construction Manager’s Designee, or any of their agents
and employees shall at all times during their performance of the Project
Services hereunder have full and free access to the Initial Sunrise Facilities
and any Additional Facilities as necessary to perform their obligations and
exercise their rights under this Agreement.  Owner and its invitees shall have
the right, as provided in Sections 3.4 and 3.6, to at any reasonable time
inspect the Initial Sunrise Facilities and any Additional Facilities and audit
the books and records of Construction Manager or its Designee that relate to the
Project.

 

ARTICLE X
PAST DUE AMOUNTS

 

10.1.                     Past Due Amounts

 

Any amounts owing to Construction Manager, Construction Manger’s Designee,
Owner, or any Affiliates of the foregoing under this Agreement and not paid
within twenty (20) Days after the due date shall accrue interest at a rate equal
to the lesser of (a) the prime rate for each Day as reported by JPMorgan Chase
Bank, N.A. plus 2% per annum or (b) the maximum rate allowed by Law. The payment
of any interest hereunder shall not release either Party from its obligations
otherwise to perform fully this Agreement. If amounts owing are disputed, all
undisputed amounts shall nevertheless be paid when due.

 

ARTICLE XI
CONSTRUCTION MANAGER’S REPRESENTATIONS

 

Construction Manager hereby represents and warrants to Owner as follows:

 

11.1.                     Organization

 

Construction Manager is duly organized, validly existing and in good standing
under the Laws of Pennsylvania. Construction Manager has all requisite power and
authority to own or lease its properties and assets as now owned or leased, to
carry on its business as and where now being conducted and to enter into this
Agreement and perform its obligations hereunder.

 

11.2.                     Authorization and Enforceability

 

The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of Construction Manager. This
Agreement has been duly executed and delivered by Construction Manager and
constitutes the legal, valid and binding obligations of Construction Manager,
enforceable in accordance with its terms, except as may be limited by any
applicable bankruptcy, organization, insolvency, fraudulent transfer or other
similar Law generally affecting the enforcement of creditors’ rights.

 

11.3.                     No Violation of Law or Agreements

 

The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and the compliance with the terms,
conditions and provisions of this Agreement by Construction Manager will not
(a) contravene any provision of Construction Manager’s organizational documents;
(b) conflict with or result in a breach of or constitute a

 

22

--------------------------------------------------------------------------------


 

default (or an event that would, with the passage of time or the giving of
notice or both, constitute a default) under any of the terms, conditions or
provisions of any agreement or instrument to which Construction Manager is a
party or by which it or any of its assets are bound or affected, or any judgment
or order of any court or governmental department, commission, board, agency,
instrumentality, domestic or foreign, or any applicable Law; or (c) result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon its assets or give to others any interests or rights therein;
except to the extent that such contravention, conflict, breach, default, lien,
charge or encumbrance, individually or in the aggregate, could not reasonably be
expected (x) to have a material adverse effect on the business or financial
condition of Construction Manager or the ability of Construction Manager to
perform its obligations hereunder or (y) to adversely affect the legality,
validity or enforceability of this Agreement.

 

11.4.                     Consents

 

Accept as provided in this Agreement, no license, permit, consent, approval or
authorization of, or registration or filing with any Person, including any
Governmental Authority, is required in connection with the execution and
delivery of this Agreement or the performance of Construction Manager’s
obligations hereunder.

 

11.5.                     No Pending Litigation or Proceedings

 

There are no claims, demands, actions, suits, investigations or proceedings
pending or, to the best knowledge of Construction Manager, threatened against or
affecting Construction Manager or any of its assets, at Law or in equity, by or
before any Governmental Authority, which, individually or in the aggregate,
could reasonably be expected (a) to have a material adverse effect on the
business or financial condition of Construction Manager or the ability of
Construction Manager to perform its obligations hereunder or (b) to adversely
affect the legality, validity or enforceability of this Agreement, and there is
no known basis for any such claim, demand, action, suit, investigation or
proceeding.  There are presently no outstanding judgments, decrees or orders of
any Governmental Authority against or affecting Construction Manager or any of
its businesses or assets, except for such judgments, decrees and orders which,
individually or in the aggregate, could not reasonably be expected (a) to have a
material adverse effect on the business or financial condition of Construction
Manager or the ability of Construction Manager to perform its obligations
hereunder or (b) to adversely affect the legality, validity or enforceability of
this Agreement.

 

ARTICLE XII
OWNER’S REPRESENTATIONS

 

Owner hereby represents and warrants to Construction Manager as follows:

 

12.1.              Organization

 

Owner is duly organized, validly existing and in good standing under the Laws of
Delaware. Owner has all requisite power and authority to own or lease its
properties and assets as now

 

23

--------------------------------------------------------------------------------


 

owned or leased, to carry on its business as and where now being conducted and
to enter into this Agreement, and perform its obligations hereunder.

 

12.2.                     Authorization and Enforceability

 

The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of Owner. This Agreement has been
duly executed and delivered by Owner and constitutes the legal, valid and
binding obligations of Owner, enforceable in accordance with its terms, except
as may be limited by any applicable bankruptcy, reorganization, insolvency,
fraudulent transfer or other similar Law generally affecting the enforcement of
creditors’ rights.

 

12.3.                     No Violation of Laws or Agreements

 

The execution and delivery of this Agreement do not and the consummation of the
transactions contemplated by this Agreement and the compliance with the terms,
conditions and provisions of this Agreement by Owner will not (a) contravene any
provision of Owner’s organizational documents; (b) conflict with or result in a
breach of or constitute a default (or an event that would, with the passage of
time or the giving of notice or both, constitute a default) under any of the
terms, conditions or provisions of any agreement or instrument to which Owner is
a party or by which it or any of its assets are bound or affected, or any
judgment or order of any court or governmental department, commission, board,
agency instrumentality, domestic or foreign or any applicable Law; or (c) result
in the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon its assets or give to others any interests or rights therein;
except to the extent that such contravention, conflict, breach, default, lien,
charge or encumbrance, individually or in the aggregate, could not reasonably be
expected (x) to have a material adverse effect on the business or financial
condition of Owner or the ability of Owner to perform its obligations hereunder
or (y) to adversely affect the legality, validity or enforceability of this
Agreement.

 

12.4.                     No Pending Litigation or Proceedings

 

There are no claims, demands, actions, suits, investigations or proceedings
pending or, to the best knowledge of Owner, threatened against or affecting
Owner or any of its assets, including any interest that it may have in the
Initial Sunrise Facilities, any Additional Facilities, or any permit required by
Law for the construction or operation of the Initial Sunrise Facilities any
Additional Facilities, at Law or in equity, by or before any Governmental
Authority, which, individually or in the aggregate, could reasonably be expected
(a) to have a material adverse effect on the business or financial condition of
Owner or the ability of Owner to perform its obligations hereunder or (b) to
adversely affect the legality, validity or enforceability of this Agreement, and
there is no known basis for any such claim, demand, action, suit, investigation
or proceeding.  There are presently no outstanding claims, demands, judgments,
decrees or orders of any Governmental Authority against or affecting Owner or
any of its businesses or assets, except for such judgments, decrees and orders
which, individually or in the aggregate, could not reasonably be expected (a) to
have a material adverse effect on the business or financial condition of Owner
or the ability of Owner to perform its obligations hereunder or (b) to adversely
affect the legality, validity or enforceability of this Agreement.

 

24

--------------------------------------------------------------------------------


 

12.5.                     Consents

 

Accept as provided in this Agreement, no license, permit, consent, approval or
authorization of, or registration or filing with any Person, including any
Governmental Authority (other than the Permits), is required in connection with
the execution and delivery of this Agreement or the performance of Owner’s
obligations hereunder.

 

ARTICLE XIII
INDEMNIFICATION

 

13.1.                     Indemnification

 

(a)                                 Owner shall indemnify and save harmless
Construction Manager, Construction Manager’s Designee, and their partners,
employees, Affiliates, directors, officers, agents, representatives and
controlling Persons (collectively, the “Construction Manager Indemnified
Parties” and each a “Construction Manager Indemnified Party”) from and against
any and all fines, demands, liabilities, losses, damages, costs and expenses of
whatsoever kind or character and all costs of investigation and defense
including reasonable attorneys’ fees, disbursements and court costs
(collectively referred to herein as “Losses”) incurred by or imposed upon them
as a result of or in connection with any and all claims, suits, actions or legal
proceedings (a) for personal injury (including death) or damage to physical
property of the Service Providers (other than Construction Manager and its
Designee) or other third Persons or the Initial Sunrise Facilities or any
Additional Facilities, including the loss of use thereof, (b) by any Service
Provider (other than Construction Manager and its Designee) or other third
Persons, that arise out of, result from or are related to this Agreement or
performance by the Construction Manager Indemnified Parties of the Project
Services required to be performed by Construction Manager under this Agreement,
EVEN IF SUCH LOSSES ARE CAUSED BY THE NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OR RESPONSIBILITY OF ANY CONSTRUCTION MANAGER INDEMNIFIED PARTY, but this
indemnity shall not apply to the extent that the Losses are the result of the
gross negligence, willful misconduct, or violation of Law (which shall not be
conditioned by any negligence, gross negligence or other standard) by any
Construction Manager Indemnified Party.

 

(b)                                 Construction Manager shall indemnify and
save harmless Owner and its partners, employees, Affiliates, directors,
officers, agents, representatives and controlling Persons (collectively, the
“Owner Indemnified Parties” and each an “Owner Indemnified Party”) from and
against any and all fines, demands, liabilities, losses, damages, costs and
expenses of whatsoever kind or character and all costs of investigation and
defense including reasonable attorneys’ fees, disbursements and court costs
(collectively referred to herein as “Losses”) incurred by or imposed upon them
as a result of or in connection with any and all claims, suits, actions or legal
proceedings arising from breach of Construction Manager’s obligations under
Section 2.4, 4.1(b), 4.2, 5.4(c) or 6.2 EVEN IF SUCH LOSSES ARE CAUSED BY THE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ANY OWNER
INDEMNIFIED PARTY, but this indemnity shall not apply to the extent that the
Losses are the result of

 

25

--------------------------------------------------------------------------------


 

the gross negligence, willful misconduct, or violation of Law (which shall not
be conditioned by any negligence, gross negligence or other standard) by any
Owner Indemnified Party.

 

13.2.                     Procedures Relating to Indemnification

 

In order for any Party (the “Indemnified Party”) to be entitled to any
indemnification from the other Party (the “Indemnifying Party”) pursuant to
Section 13.1 such Indemnified Party must notify the Indemnifying Party in
writing of the third Person’s claim for which indemnification is sought (such
claim, a “Third Party Claim”), within fifteen (15) Days after receipt by such
Indemnified Party of such written notice of the Third Party Claim. Thereafter,
the Indemnified Party shall deliver to the Indemnifying Party, within five
(5) Business Days after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the Third Party Claim. The Indemnifying Party will be entitled to
participate in the defense of a Third Party Claim made against an Indemnified
Party and, if it so chooses and admits liability under the indemnity, to assume
the defense thereof with counsel selected by the Indemnifying Party; provided
that with respect to any such assumption, such counsel is not reasonably
objected to by the Indemnified Party and the Indemnifying Party notifies the
Indemnified Party of its intention to assume such defense within sixty (60) Days
after receipt of notice of a Third Party Claim. Should the Indemnifying Party so
elect to assume the defense of a Third Party Claim and for so long as the
Indemnifying Party diligently pursues the defense of such claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof. If the Indemnifying Party elects to assume the defense of a
Third Party Claim, the Indemnified Party (x) will cooperate in all reasonable
respects with the Indemnifying Party in connection with such defense, (y) will
not admit liability with respect to, or settle, compromise or discharge, any
Third Party Claim, without the Indemnifying Party’s prior written consent and
(z) will agree to any settlement, compromise or discharge of a Third Party Claim
that the Indemnifying Party may recommend, that by its terms obligates the
Indemnifying Party to pay the full settlement amount of the liability in
connection with such Third Party Claim, that releases the Indemnified Party
completely in connection with such Third Party Claim, and that does not obligate
the Indemnified Party to take or forbear to take any action, unless such action
does not materially affect the Indemnified Party. In the event the Indemnifying
Party shall assume the defense of any Third Party Claim, as provided above, the
Indemnifying Party shall be entitled to participate in (but not control) such
defense with its own counsel at its own expense. If the Indemnifying Party does
not so assume the defense of any such Third Party Claim, the Indemnified Party
may defend and settle the same in such manner as it may deem appropriate.

 

ARTICLE XIV
FORCE MAJEURE

 

14.1.                     Force Majeure

 

Neither Party shall not be deemed in breach of any of its obligations under this
Agreement because of any delay, inability or failure, whether in whole or in
part, in performance of such obligations (other than failure to pay money when
due) to the extent such delay, inability or failure is due to circumstances
beyond the reasonable control of the Party experiencing such

 

26

--------------------------------------------------------------------------------


 

delay and that such Party is unable to prevent or overcome by the exercise of
reasonable diligence, including the following causes: (a) floods, earthquakes,
landslides, storms, snowstorms and ice storms (including freezing of facilities
and/or equipment), tornadoes, coal mining, hurricanes, dust storms, lightning,
fire, explosions, perils of sea, epidemics, pestilences and other acts of God;
(b) strikes, lockouts or other labor disputes; (c) failure or breakdown of
facilities and/or equipment; provided that such failure or breakdown is not
caused by the failure of such Party claiming Force Majeure to operate and
maintain those facilities and/or equipment in accordance with this Agreement;
(d) wars (regardless of whether declared), embargoes, blockades and other acts
of the public enemy; (e) revolutions, civil wars, civil disturbances, civil
disobedience, insurrections, riots, assassinations and ethnic and religious
strife; (f) sabotage and terrorism; and (g) acts of Governmental Authorities or
material changes in applicable Law (such causes hereinafter called “Force
Majeure”). Notwithstanding anything contained in this definition, a Party’s lack
of finances shall not constitute Force Majeure.

 

14.2.                     Construction Manager Obligations

 

As soon as practical and with all due speed after the occurrence of an event of
Force Majeure affecting the Project or the ability of Construction Manager to
perform its obligations under this Agreement, Construction Manager shall submit
to Owner a report describing in as much detail as then practical: (a) the nature
and causation of the event of Force Majeure; (b) the effects of the event of
Force Majeure on the Project and on the ability of Construction Manager to
perform its obligations under this Agreement; (c) the actions needed to be taken
to mitigate and overcome the effects of the Force Majeure and to effect the
continuation of any Project Service and estimates of attendant time and costs
required for such purpose; (d) the extent to which Construction Manager could
continue to perform its obligations under this Agreement and any additional
costs that would be incurred in so doing, and (e) any other impacts of the event
of Force Majeure and any other measures required to mitigate and overcome such
impacts or otherwise address the effects of the event of Force Majeure. Promptly
following Owner’s receipt of said report, Owner and Construction Manager shall
negotiate in good faith and attempt to reach agreement on all such matters.
Pending agreement on all such matters, Construction Manager shall continue to
perform the Project Services to the extent possible having regard to the effects
of the event of Force Majeure, but Construction Manager shall not be obligated
to incur any expenses not provided for in this Agreement unless mutually agreed
to by Construction Manager and Owner.

 

ARTICLE XV
MISCELLANEOUS

 

15.1.                     Disputes Relating to Changes

 

Any dispute relating to any Change to be resolved pursuant to this Section 15.1
will be submitted to binding arbitration before a single arbitrator that has
specific expertise in the natural gas pipeline business, selected by the
American Arbitration Association (the “AAA”), with such arbitration proceeding
to be conducted in Allegheny County, Pennsylvania, in accordance with the
Commercial Arbitration Rules of the AAA.  The arbitrator will be instructed and
empowered to take reasonable steps to expedite the arbitration and the
arbitrators’ judgment will be final and binding upon the Parties subject solely
to challenge on the grounds of fraud or gross misconduct.

 

27

--------------------------------------------------------------------------------


 

Judgment upon any verdict in arbitration may be entered in any court of
competent jurisdiction.  Notwithstanding the foregoing, a Party may seek a
preliminary injunction or other provisional judicial relief if in such Party’s
judgment such action is necessary to avoid irreparable damage or to preserve the
status quo.

 

15.2.                     Addresses of Parties

 

All notices, requests, demands, statements and payments provided for in this
Agreement must be given in writing.  The addresses of the Parties for notice
purposes are as follows:

 

Owner:

 

Construction Manager:

Sunrise Pipeline, LLC

 

Equitrans, L.P.

625 Liberty Avenue, Suite 1700

Pittsburgh, PA 15222

Attn: Martin Fritz

 

625 Liberty Avenue, Suite 1700

Pittsburgh, PA 15222

Attn: Andrew Murphy

 

15.3.                     Assignment and Transfer

 

This Agreement is binding upon and will inure to the benefit of the Parties and
their respective successors and assigns.  However, except for an assignment or
delegation to a Designee pursuant to Section 2.1 of this Agreement, neither
Owner nor Construction Manager may assign or transfer this Agreement, or any
benefit or obligation arising under it, without first obtaining the other
Party’s prior written consent; provided that Construction Manager may assign its
interests, rights and obligations under this Agreement without the consent of
Owner to a wholly-owned Affiliate of EQT Corp.  Any purported transfer or
assignment without required consent will be void.  No assignment will release
either Party from any of its liabilities arising hereunder before such
assignment.

 

15.4.                     Survival

 

The provisions of Sections 3.7, 5.4(c), 7.3, 7.4, 13.1, 13.2, 15.1, 15.8, and
15.9 shall continue to survive following any termination of this Agreement.

 

15.5.                     Entirety

 

This Agreement, together with the Lease Agreement and the Assignment Agreement,
is the entire agreement between the Parties covering the specific subject matter
hereof, and there are no agreements, modifications, conditions or
understandings, written or oral, express or implied, pertaining to the specific
subject matter hereof that are not contained herein.

 

15.6.                     Modifications

 

This Agreement may only be modified in writing, signed by duly authorized
representatives of both Parties.

 

28

--------------------------------------------------------------------------------


 

15.7.                     Headings and Subheadings

 

The captions, headings or subheadings preceding the various parts of this
Agreement are inserted and included solely for convenience and will never be
considered or given any effect in construing this Agreement or any part of this
Agreement, or in connection with the intent, duties, obligations or liabilities
of the Parties hereto. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine and neuter; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) references to agreements refer to such
agreements as amended from time to time; (d) references to Laws refer to such
Laws as they may be amended from time to time, and references to particular
provisions of a Law include any corresponding provisions of any succeeding Law;
(e) references to money refer to legal currency of the United States; and
(f) the term “includes”, or “including” means “including without limitation.”

 

15.8.                     Choice of Law and Venue

 

THIS AGREEMENT IS GOVERNED BY AND WILL BE CONSTRUED IN ACCORDANCE WITH LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAW PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF PENNSYLVANIA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE COMMONWEALTH OF PENNSYLVANIA.  THE PARTIES MUTUALLY
CONSENT TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS IN ALLEGHENY COUNTY,
PENNSYLVANIA AND AGREE THAT ANY ACTION, SUIT OR PROCEEDING CONCERNING, RELATED
TO OR ARISING OUT OF THIS AGREEMENT AND THE NEGOTIATION OF THIS AGREEMENT WILL
BE BROUGHT ONLY IN A FEDERAL OR STATE COURT IN ALLEGHENY COUNTY, PENNSYLVANIA
AND THE PARTIES AGREE THAT THEY WILL NOT RAISE ANY DEFENSE OR OBJECTION OR FILE
ANY MOTION BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, INCONVENIENCE
OF THE FORUM, OR THE LIKE IN ANY CASE FILED IN A FEDERAL OR STATE COURT IN
ALLEGHENY COUNTY, PENNSYLVANIA.

 

15.9.                     Limitation on Damages

 

THE PARTIES HEREBY WAIVE THE RIGHT TO RECOVER ALL SPECIAL, INDIRECT, INCIDENTAL,
CONTINGENT, PUNITIVE, EXEMPLARY AND CONSEQUENTIAL DAMAGES RELATED TO THIS
AGREEMENT, INCLUDING DAMAGES RELATED TO THE PERFORMANCE OR NON-PERFORMANCE
HEREUNDER. The foregoing does not in any way limit Owner’s liability to a
Construction Manager Indemnified Party, or Construction Manager’s liability to
an Owner Indemnified Party, for indemnification against special, indirect,
contingent, punitive, exemplary and consequential damages arising out of a Third
Party Claim.

 

15.10.              Counterparts

 

This Agreement may be executed in any number of counterparts, each of which is
deemed to be an original and all of which constitute one and the same agreement.

 

29

--------------------------------------------------------------------------------


 

15.11.              Joint Preparation

 

No provision of this Agreement is to be construed against or interpreted to the
disadvantage of any Party by any Governmental Authority by reason of such Party
having or being deemed to have prepared, structured or dictated such provision.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

SUNRISE PIPELINE, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EQUITRANS, L.P.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------